Exhibit 10.1

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

Dated as of May 10, 2011

among

iGATE CORPORATION,

as Borrower,

DBS BANK LTD., SINGAPORE,

as Administrative Agent,

and

THE OTHER LENDERS PARTY HERETO,

and

DBS BANK LTD., BANGALORE BRANCH,

as Lead Arranger

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01

   Defined Terms      1   

Section 1.02

   Other Interpretive Provisions      44   

Section 1.03

   Accounting Terms      44   

Section 1.04

   Rounding      45   

Section 1.05

   References to Agreements, Laws, Etc.      45   

Section 1.06

   Times of Day      45   

Section 1.07

   Timing of Payment or Performance      45   

Section 1.08

   Currency Equivalents Generally      45    ARTICLE II    THE COMMITMENTS AND
BORROWINGS   

Section 2.01

   The Loans      46   

Section 2.02

   Borrowings, Conversions and Continuations of Loans      46   

Section 2.03

   [Reserved]      47   

Section 2.04

   [Reserved]      47   

Section 2.05

   Prepayments      47   

Section 2.06

   Termination or Reduction of Commitments      48   

Section 2.07

   Repayment of Loans      49   

Section 2.08

   Interest      49   

Section 2.09

   Fees      50   

Section 2.10

   Computation of Interest and Fees      50   

Section 2.11

   Evidence of Indebtedness      50   

Section 2.12

   Payments Generally      51   

Section 2.13

   Sharing of Payments      53   

Section 2.14

   [Reserved]      53    ARTICLE III    TAXES, INCREASED COSTS PROTECTION AND
ILLEGALITY   

Section 3.01

   Taxes      53   

Section 3.02

   Illegality      55   

Section 3.03

   Inability to Determine Rates      56   

Section 3.04

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      56   

Section 3.05

   Funding Losses      57   

Section 3.06

   Matters Applicable to All Requests for Compensation      58   

Section 3.07

   Replacement of Lenders Under Certain Circumstances      59   

Section 3.08

   Survival      59   

 

-i-



--------------------------------------------------------------------------------

          Page   ARTICLE IV    CONDITIONS PRECEDENT   

Section 4.01

   Conditions of Initial Borrowing      60   

Section 4.02

   Conditions to All Borrowings      61   

Section 4.03

   Closing Date      61    ARTICLE V    REPRESENTATIONS AND WARRANTIES   

Section 5.01

   Existence, Qualification and Power; Compliance with Laws      61   

Section 5.02

   Authorization; No Contravention      62   

Section 5.03

   Governmental Authorization; Other Consents      62   

Section 5.04

   Binding Effect      62   

Section 5.05

   Financial Statements; No Material Adverse Effect      62   

Section 5.06

   Litigation      63   

Section 5.07

   Ownership of Property; Liens      63   

Section 5.08

   Environmental Compliance      63   

Section 5.09

   Taxes      64   

Section 5.10

   Compliance with ERISA      64   

Section 5.11

   Subsidiaries; Equity Interests      64   

Section 5.12

   Margin Regulations; Investment Company Act      64   

Section 5.13

   Disclosure      65   

Section 5.14

   Intellectual Property; Licenses, Etc.      65   

Section 5.15

   Solvency      65   

Section 5.16

   Designation of Senior Debt      65    ARTICLE VI    AFFIRMATIVE COVENANTS   

Section 6.01

   Financial Statements      65   

Section 6.02

   Certificates; Other Information      66   

Section 6.03

   Notices      67   

Section 6.04

   Reserved      68   

Section 6.05

   Maintenance of Existence      68   

Section 6.06

   Maintenance of Properties      68   

Section 6.07

   Maintenance of Insurance      68   

Section 6.08

   Compliance with Laws      68   

Section 6.09

   Books and Records      68   

Section 6.10

   Inspection Rights      68   

Section 6.11

   Covenant to Guarantee Obligations      69   

Section 6.12

   Use of Proceeds      70   

Section 6.13

   [Reserved]      70   

Section 6.14

   Designation of Subsidiaries      70   

Section 6.15

   Payment of Taxes      70   

Section 6.16

   Post-Closing Obligations      70   

 

-ii-



--------------------------------------------------------------------------------

          Page   ARTICLE VII    NEGATIVE COVENANTS   

Section 7.01

   Liens      71   

Section 7.02

   [RESERVED]      71   

Section 7.03

   Indebtedness      71   

Section 7.04

   Fundamental Changes      75   

Section 7.05

   Dispositions      76   

Section 7.06

   Restricted Payments      77   

Section 7.07

   [RESERVED]      79   

Section 7.08

   Transactions with Affiliates      79   

Section 7.09

   Limitation on Restrictions on Distributions from Restricted Subsidiaries     
81    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

Section 8.01

   Events of Default      83   

Section 8.02

   Remedies upon Event of Default      85   

Section 8.03

   Exclusion of Immaterial Subsidiaries      85   

Section 8.04

   Application of Funds      86    ARTICLE IX    ADMINISTRATIVE AGENT AND OTHER
AGENTS   

Section 9.01

   Appointment and Authorization of Agents      86   

Section 9.02

   [Reserved].      87   

Section 9.03

   Delegation of Duties      87   

Section 9.04

   Liability of Agents      87   

Section 9.05

   Reliance by Agents      87   

Section 9.06

   Notice of Default      88   

Section 9.07

   Credit Decision; Disclosure of Information by Agents      88   

Section 9.08

   Indemnification of Agents and Expense Reimbursement      88   

Section 9.09

   Agents in Their Individual Capacities      89   

Section 9.10

   Successor Agents      89   

Section 9.11

   Administrative Agent May File Proofs of Claim      89   

Section 9.12

   Guaranty Matters      90   

Section 9.13

   Other Agents; Arrangers and Managers      90   

Section 9.14

   Appointment of Supplemental Administrative Agents      91   

Section 9.15

   Withholding Tax      91    ARTICLE X    MISCELLANEOUS   

Section 10.01

   Amendments, Etc.      92   

Section 10.02

   Notices and Other Communications; Facsimile Copies      93   

Section 10.03

   No Waiver; Cumulative Remedies      94   

Section 10.04

   Attorney Costs and Expenses      94   

 

-iii-



--------------------------------------------------------------------------------

          Page  

Section 10.05

   Indemnification by the Borrower      94   

Section 10.06

   Payments Set Aside      95   

Section 10.07

   Successors and Assigns      96   

Section 10.08

   Confidentiality      99   

Section 10.09

   Setoff      99   

Section 10.10

   Counterparts      100   

Section 10.11

   Integration      100   

Section 10.12

   Survival of Representations and Warranties      100   

Section 10.13

   Severability      100   

Section 10.14

   GOVERNING LAW      100   

Section 10.15

   WAIVER OF RIGHT TO TRIAL BY JURY      101   

Section 10.16

   Binding Effect      101   

Section 10.17

   Judgment Currency      101   

Section 10.18

   Lender Action      101   

Section 10.19

   USA PATRIOT Act      102   

SCHEDULES   

1

 

—

     Closing Date Guarantors   

1.01A

 

—

     [Reserved]   

1.01B

 

—

     [Reserved]   

1.01C

 

—

     Excluded Subsidiaries   

1.01D

 

—

     Material Real Property   

2.01

 

—

     Revolving Credit Commitment   

5.06

 

—

     Litigation   

5.10(a)

 

—

     Compliance with ERISA   

5.11

 

—

     Subsidiaries   

7.02

 

—

     [Reserved]   

7.05

 

—

     [Reserved]   

7.08

 

—

     [Reserved]   

7.13

 

—

     [Reserved]   

10.02

 

—

     Administrative Agent’s Office, Certain Addresses for Notices    EXHIBITS   

Form of

  

A

 

—

     Committed Loan Notice   

B

 

—

     [Reserved]   

C

 

—

     Revolving Credit Note   

D

 

—

     Compliance Certificate   

E

 

—

     Assignment and Assumption   

F

 

—

     Guaranty   

G

 

—

     [Reserved]   

H

 

—

     Opinion Matters — New York Counsel to Loan Parties   

I

 

—

     [Reserved]   

J

 

—

     Officer’s Certificate   

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of May 10, 2011,
among iGATE CORPORATION, a Pennsylvania corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders party hereto (each, a
“Lender”; together with any other person that becomes a Lender hereunder
pursuant to Section 10.07, the “Lenders”), DBS BANK LTD., SINGAPORE (“DBS”), as
administrative agent (or any successor appointed pursuant to Section 9.10, the
“Administrative Agent”) for the Lenders and the other Secured Parties (each as
hereinafter defined), and DBS BANK LTD., BANGALORE BRANCH, as lead arranger (the
“Lead Arranger”).

PRELIMINARY STATEMENTS

1. The Borrower intends to acquire indirectly (the “Acquisition”) 60.2%, on a
fully diluted basis, of the Equity Interests (as this and other capitalized
terms used in these preliminary statements are defined in Section 1.01 below) of
Patni Computer Systems Limited (the “Company”) pursuant to (a) that certain
Share Purchase Agreement dated January 10, 2011 among Pan-Asia iGATE Solutions,
a company incorporated under the laws of Mauritius and a wholly-owned Subsidiary
of the Borrower (“iGATE Mauritius”), and iGATE Global Solutions Limited, a
company incorporated under the laws of India, and certain sellers acting through
each of Mr. Gajendra K. Patni, Mr. Ashok K. Patni and Mr. Narendra K. Patni,
(b) that certain Share Purchase Agreement dated January 10, 2011 between iGATE
Mauritius and General Atlantic Mauritius Limited and (c) that certain Securities
Purchase Agreement dated January 10, 2011 between iGATE Mauritius and General
Atlantic Mauritius Limited.

2. The Borrower has requested that, concurrently with the consummation of the
Transactions, the Lenders extend credit to the Borrower in the form of Revolving
Credit Commitments in an aggregate principal amount of the Dollar Equivalent of
$50,000,000 (the “Revolving Credit Facility”).

3. The proceeds of Revolving Credit Loans will be used for working capital and
other general corporate purposes of the Borrower, the Company and their
Subsidiaries.

4. The Lenders have indicated their willingness to lend on the terms and subject
to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquired Indebtedness” means Indebtedness (a) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary,
or (b) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with such Person
becoming a Restricted Subsidiary of the Borrower or such acquisition or (c) of a
Person at the time such Person merges with or into or consolidates or otherwise
combines with the Borrower or any Restricted Subsidiary. Acquired Indebtedness
shall be deemed to have been Incurred, with respect to clause (a) of the
preceding sentence, on the date such Person becomes a Restricted Subsidiary and,
with



--------------------------------------------------------------------------------

respect to clause (b) of the preceding sentence, on the date of consummation of
such acquisition of assets and, with respect to clause (c) of the preceding
sentence, on the date of the relevant merger, consolidation or other
combination.

“Acquisition” has the meaning specified in the preliminary statements of this
Agreement.

“Additional Assets” means (a) any property or assets (other than cash and
Capital Stock) used or to be used by the Borrower, a Restricted Subsidiary or
otherwise useful in a Similar Business (it being understood that capital
expenditures on property or assets already used in a Similar Business or to
replace any property or assets that are the subject of such Disposition shall be
deemed an investment in Additional Assets); (b) the Capital Stock of a Person
that is engaged in a Similar Business and becomes a Restricted Subsidiary as a
result of the acquisition of such Capital Stock by the Borrower or a Restricted
Subsidiary of the Borrower; or (c) Capital Stock constituting a minority
interest in any Person that at such time is a Restricted Subsidiary of the
Borrower.

“Administrative Agent” means, subject to Section 9.13, DBS, in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent appointed in accordance with Section 9.10.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent and the Supplemental
Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.17.

“Apax” means Apax Partners LLP and funds or partnerships related, managed or
advised by any of them or any Affiliate of any of them.

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Rate Loans or Base Rate Loans, as
applicable, as notified to the

 

-2-



--------------------------------------------------------------------------------

Administrative Agent and the Borrower or as otherwise specified in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
any of which offices may, subject to Section 3.01(e) and Section 3.02, be
changed by such Lender upon 10 days’ prior written notice to the Administrative
Agent and the Borrower; provided that for the purposes of the definition of
“Excluded Taxes” and Section 3.01, any such change shall be deemed an assignment
made pursuant to an Assignment and Assumption.

“Applicable Rate” means a percentage per annum equal to (A) for Eurocurrency
Rate Loans, 2.80% and (B) for Base Rate Loans, 1.80%.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Associate” means (i) any Person engaged in a Similar Business of which the
Borrower or its Restricted Subsidiaries are the legal and beneficial owners of
between 20% and 50% of all outstanding Voting Stock and (ii) any joint venture
entered into by the Borrower or any Restricted Subsidiary of the Borrower.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Audited Financial Statements” means the audited balance sheets of the Borrower
for the fiscal years ended December 31, 2007, December 31, 2008 and December 31,
2009 and the related audited statements of income and cash flows of the Borrower
for the fiscal years ended December 31, 2007, December 31, 2008 and December 31,
2009.

“Base Rate” means with respect to Dollar-denominated Loans, a fluctuating
interest rate per annum in effect from time to time, which rate per annum shall
at all times be equal to the highest of (a) 1% per annum above the one-month
LIBOR Rate (as determined pursuant to clause (a) of the definition thereof),
(b) the Prime Rate, and (c) the Federal Funds Effective Rate plus  1/2 of 1%.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Board of Directors” means (a) with respect to the Borrower or any corporation,
the board of directors or managers, as applicable, of the corporation, or any
duly authorized committee thereof; (b) with respect to any partnership, the
board of directors or other governing body of the general partner of the
partnership or any duly authorized committee thereof; and (c) with respect to
any other Person, the board or any duly authorized committee of such Person
serving a similar function. Whenever any provision requires any action or
determination to be made by, or any approval of, a Board of Directors, such
action, determination or approval shall be deemed to have been taken or made if
approved by a majority of the directors on any such Board of Directors (whether
or not such action or approval is taken as part of a formal board meeting or as
a formal board approval).

“Borrower” has the meaning set forth in the recitals to this Agreement.

 

-3-



--------------------------------------------------------------------------------

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date in the same currency and, in the case of Eurocurrency Rate Loans, as
to which a single Interest Period is in effect.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Toronto are authorized or required
by law to remain closed; provided that when used in connection with a
Eurocurrency Rate Loan denominated in Dollars, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
in the London interbank market.

“Capital Stock” of any Person means any and all shares of, rights to purchase,
warrants, options or depositary receipts for, or other equivalents of or
partnership or other interests in (however designated), equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes on the basis of GAAP. The amount of Indebtedness represented by such
obligation will be the capitalized amount of such obligation at the time any
determination thereof is to be made as determined on the basis of GAAP, and the
Stated Maturity thereof will be the date of the last payment of rent or any
other amount due under such lease prior to the first date such lease may be
terminated without penalty.

“Cash Equivalents” means:

(1)(a) United States dollars, euro, or any national currency of any member state
of the European Union or the Republic of India; or (b) any other foreign
currency held by the Borrower and the Restricted Subsidiaries in the ordinary
course of business;

(2) securities issued or insured by the United States or Canadian governments, a
member state of the European Union, the Republic of India or, in each case, any
agency or instrumentality of thereof. or in respect of which the United States
or Canadian governments, a member state of the European Union, the Republic of
India or, in each case, any agency or instrumentality of thereof has a full and
direct Guarantee Obligation (provided that the full faith and credit of such
country or such member state is pledged in support thereof), having maturities
of not more than two years from the date of acquisition;

(3) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by any Lender or by any bank or
trust company (a) whose commercial paper is rated at least “A-2” or the
equivalent thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s
(or if at the time neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) or
(b) (in the event that the bank or trust company does not have commercial paper
which is rated) having combined capital and surplus in excess of $100,000,000;

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) entered into with any bank meeting the qualifications
specified in clause (3) above;

(5) commercial paper rated at the time of acquisition thereof at least “A-2” or
the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s or
carrying an equivalent rating by a Nationally Recognized Statistical Rating
Organization, if both of the two named rating agencies cease publishing ratings
of investments or, if no rating is available in respect of the commercial paper,
the issuer

 

-4-



--------------------------------------------------------------------------------

of which has an equivalent rating in respect of its long-term debt, and in any
case maturing within one year after the date of acquisition thereof;

(6) readily marketable direct obligations issued by any state of the United
States of America, any province of Canada, any member of the European Union, the
Republic of India or any political subdivision thereof, in each case, having one
of the two highest rating categories obtainable from either Moody’s or S&P (or,
if at the time, neither is issuing comparable ratings, then a comparable rating
of a rating agency reasonably acceptable to the Administrative Agent) with
maturities of not more than two years from the date of acquisition;

(7) Indebtedness or Preferred Stock issued by Persons with a rating of “BBB-” or
higher from S&P or “Baa3” or higher from Moody’s (or, if at the time, neither is
issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization) with maturities of 12 months or less
from the date of acquisition;

(8) bills of exchange issued in the United States, Canada, a member state of the
European Union, the Republic of India, or Japan eligible for rediscount at the
relevant central bank and accepted by a bank (or any dematerialized equivalent);

(9) interests in any investment company, money market or enhanced high yield
fund which invests 95% or more of its assets in instruments of the type
specified in clauses (1) through (7) above; and

(10) for purposes of clause (2) of the definition of “Disposition”, the
marketable securities portfolio owned by the Borrower and its Subsidiaries on
the Closing Date.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above,
provided that such amounts are converted into any currency listed in clause
(1) as promptly as practicable and in any event within 10 Business Days
following the receipt of such amounts.

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight draft facility that is
not in default): ACH transactions, treasury and/or cash management services,
including, without limitation, controlled disbursement services, overdraft
facilities, foreign exchange facilities, deposit and other accounts and merchant
services.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by a Lender with any guideline, request or directive issued or made after the
Closing Date by any central bank or other governmental or quasi-governmental
authority(whether or not having the force of law); provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued, in each case other than any
rules, regulations, orders, requests, guidelines or directives thereunder that
Lenders are required to comply with prior to the Closing Date.

“Change of Control” means: (a) the Borrower becomes aware of (by way of a report
or any other filing pursuant to Section 13(d) of the Exchange Act, proxy, vote,
written notice or otherwise) any

 

-5-



--------------------------------------------------------------------------------

“person” or “group” of related persons (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act as in effect on the Closing Date), other than one
or more Permitted Holders, is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date),
directly or indirectly, of more than 50% of the total voting power of the Voting
Stock of the Borrower or (b) the direct or indirect sale, lease, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Restricted
Subsidiaries taken as a whole to a Person, other than a Restricted Subsidiary or
one or more Permitted Holders.

“Closing Date” means May 10, 2011.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and Treasury regulations promulgated thereunder.

“Commitment” means a Revolving Credit Commitment.

“Commitment Fee” means an amount per annum equal to 0.40%.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Company” has the meaning set forth in the preliminary statements to this
Agreement

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including amortization of deferred financing fees of such Person and
its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated EBITDA” for any period means the Consolidated Net Income for such
period:

 

  (1) increased (without duplication) by the following, in each case (other than
clause (h) to the extent deducted (and not added back) with respect to
Consolidated Net Income:

(a) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period deducted; plus

(b) Fixed Charges of such Person for such period (including (x) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities, plus amounts excluded from the definition of “Consolidated
Interest Expense” pursuant to clauses (w), (x) and (y) in clause (1) thereof);
plus

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period; plus

 

-6-



--------------------------------------------------------------------------------

(d) any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or the Incurrence of Indebtedness permitted to be Incurred by
this Agreement (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the offering of the
Senior Notes and this Agreement and any Securitization Fees, and (ii) any
amendment or other modification of the Senior Notes, this Agreement and any
Securitization Fees; plus

(e) the amount of any restructuring charge or reserve, integration cost or other
business optimization expense or cost associated with establishing new
facilities, including any one-time costs incurred in connection with
acquisitions and costs related to the closure and/or consolidation of
facilities;

(f) any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting, (excluding any such non-cash charge, write-down
or item to the extent it represents an accrual or reserve for a cash expenditure
for a future period) or other items classified by the Borrower as special items,
less other non-cash items of income increasing Consolidated Net Income
(excluding any such non-cash item of income to the extent it represents a
receipt of cash in any future period); plus

(g) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to Apax to the extent otherwise permitted under the
covenants described under Sections 7.06 and 7.08; provided, however that such
fees do not exceed $2,500,000 per any consecutive four quarter period; plus

(h) the amount of net cost savings projected by the Borrower in good faith to be
realized as a result of specified actions either taken or initiated prior to or
during such period (calculated on a pro forma basis as though such cost savings
had been realized on the first day of such period), net of the amount of actual
benefits realized or expected to be realized prior to or during such period from
such actions; provided that (x) such cost savings are reasonably identifiable
and factually supportable, (y) such actions have been taken or initiated no
later than eighteen months after the Closing Date, and (z) the aggregate amount
of cost savings added pursuant to this clause (h) shall not exceed 10% of EBITDA
for any period of four consecutive fiscal quarters; plus

(i) the amount of loss on sale of Securitization Assets and related assets to
the Securitization Subsidiary in connection with a Qualified Securitization
Financing; plus

(j) management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such costs or expenses are funded with cash
proceeds contributed to the capital of the Borrower or net cash proceeds of an
issuance of Capital Stock of the Borrower (other than Disqualified Stock,
Designated Preferred Stock or Excluded Contributions) solely to the extent that
such Net Cash Proceeds are excluded from the calculation set forth in
Section 7.06(c); plus

(k) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

 

-7-



--------------------------------------------------------------------------------

(l) rent expense as determined in accordance with GAAP not actually paid in cash
during such period (net of rent expense paid in cash during such period over and
above rent expense as determined in accordance with GAAP); plus

(m) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Borrower and its Restricted Subsidiaries; and

(n) net realized losses from Hedging Obligations or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements;

 

  (2) decreased (without duplication) by: (a) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period and any
non-cash gains with respect to cash actually received in a prior period so long
as such cash did not increase Consolidated EBITDA in such prior period; plus
(b) realized foreign exchange income or gains resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrower and its Restricted Subsidiaries; plus (c) any net
realized income or gains from Hedging Obligations or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements, plus (d) rent expense
actually paid in cash during such period (net of rent expense paid in cash
during such period in an amount equal to rent expense determined in accordance
with GAAP) and

 

  (3) increased or decreased (without duplication) by, as applicable, any
adjustments resulting for the application of Accounting Standards Codification
Topic 460 or any comparable regulation.

“Consolidated Income Taxes” means taxes or other payments, including deferred
taxes, based on income, profits or capital (including, without limitation,
withholding taxes) and franchise taxes of any of the Borrower and its Restricted
Subsidiaries, whether or not paid, estimated, accrued or required to be remitted
to any Governmental Authority.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations, and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding (v) accretion or accrual of discounted liabilities
other than Indebtedness, (w) any expense resulting from the discounting of any
Indebtedness in connection with the application of purchase accounting in
connection with any acquisition, (x) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, (y) any expensing of
bridge, commitment and other financing fees, and (z) interest with respect to
Indebtedness of any Parent of such Person appearing upon the balance sheet of
such Person solely by reason of push-down accounting under GAAP; plus

 

-8-



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries determined on a consolidated basis on
the basis of GAAP; provided, however, that there will not be included in such
Consolidated Net Income:

 

  (1) subject to the limitations contained in clause (3) below, any net income
(loss) of any Person if such Person is not a Restricted Subsidiary, except that
the Borrower’s equity in the net income of any such Person for such period will
be included in such Consolidated Net Income up to the aggregate amount of cash
or Cash Equivalents actually distributed by such Person during such period to
the Borrower or a Restricted Subsidiary as a dividend or other distribution or
return on investment or could have been distributed, as reasonably determined by
an Officer of the Borrower (subject, in the case of a dividend or other
distribution or return on investment to a Restricted Subsidiary, to the
limitations contained in clause (2) below);

 

  (2) solely for the purpose of determining the amount available for Restricted
Payments under Section 7.06(3)(i) any net income (loss) of any Restricted
Subsidiary (other than Guarantors) if such Subsidiary is subject to
restrictions, directly or indirectly, on the payment of dividends or the making
of distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower or a Guarantor by operation of the terms of such Restricted
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than restrictions that have been waived or
otherwise released), except that the Borrower’s equity in the net income of any
such Restricted Subsidiary for such period will be included in such Consolidated
Net Income up to the aggregate amount of cash or Cash Equivalents actually
distributed or that could have been distributed by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend to another
Restricted Subsidiary, to the limitation contained in this clause);

 

  (3) any net after tax gain (or loss) realized upon the sale or other
disposition of any asset or disposed operations of the Borrower or any
Restricted Subsidiaries (including pursuant to any sale/leaseback transaction)
which is not sold or otherwise disposed of in the ordinary course of business
(as determined in good faith by an Officer or the Board of Directors of the
Borrower);

 

  (4) any net after tax extraordinary, exceptional, unusual or nonrecurring
gain, loss, charge or expense or any charges, expenses or reserves in respect of
any restructuring, redundancy or severance expense;

 

  (5) the cumulative effect of a change in accounting principles;

 

-9-



--------------------------------------------------------------------------------

  (6) any non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions;

 

  (7) all deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net after tax gain (loss) from any write-off or forgiveness
of Indebtedness or Hedging Obligations or other debt instruments;

 

  (8) any unrealized gains or losses in respect of Hedging Obligations or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of Hedging
Obligations;

 

  (9) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of (i) any Person denominated in
a currency other than the functional currency of such Person and any unrealized
foreign exchange gains or losses relating to translation of assets and
liabilities denominated in foreign currencies or (ii) the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary;

 

  (10) any purchase accounting effects, net of taxes, including, but not limited
to, adjustments to inventory, property and equipment, software and other
intangible assets and deferred revenue in component amounts required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of any consummated acquisition, or the amortization
or write-off of any amounts thereof (including any write-off of in process
research and development);

 

  (11) any goodwill or other intangible asset impairment charge or write-off;

 

  (12) solely for the purpose of determining the amount available for Restricted
Investments (but not other Restricted Payments) under Section 7.06(3)(i)
(x) only to the extent not otherwise added back to Consolidated Net Income,
depreciation and amortization expense to the extent in excess of capital
expenditures on property, plant and equipment and (y) Consolidated Income Taxes
to the extent in excess of cash payments made in respect of such Consolidated
Income Taxes; and

 

  (13) accruals and reserves that are established within twelve months after the
release date of the escrow proceeds under the documentation in respect of the
Senior Notes in accordance with GAAP shall be excluded.

“Consolidated Priority Debt” means, at any date of determination, the sum,
without duplication, of (1) the aggregate outstanding Secured Indebtedness of
the Borrower and the Restricted Subsidiaries and (2) the aggregate outstanding
Indebtedness for borrowed money of the Restricted Subsidiaries that are not
Guarantors.

“Consolidated Priority Debt Leverage Ratio” means as of any date of
determination, the ratio of (x) the sum of (i) the aggregate outstanding
Consolidated Priority Debt plus (ii) $125,000,000 less the amount of outstanding
Consolidated Priority Debt incurred pursuant to clause (a)(i) of Section 7.03 to
(y) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which internal consolidated financial

 

-10-



--------------------------------------------------------------------------------

statements of the Borrower are available, in each case with such pro forma
adjustments as are appropriate and consistent with the pro forma adjustments set
forth in the definition of “Fixed Charge Coverage Ratio.”

“Consolidated Total Indebtedness” means, as of any date of determination,
(a) the aggregate amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transactions or any acquisition permitted hereunder or other Investment
permitted hereunder) consisting only of Indebtedness for borrowed money,
unreimbursed obligations under letters of credit, obligations in respect of
Capitalized Leases and debt obligations evidenced by promissory notes or similar
instruments, minus (b) the aggregate amount of cash and Cash Equivalents (in
each case, free and clear of all Liens, other than Liens permitted by
Section 7.01, excluding cash and Cash Equivalents to the extent the use thereof
for the application to payment of Indebtedness is not prohibited by law or any
contract to which Borrower or any Restricted Subsidiary is a party).

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary
obligor”), including any obligation of such Person, whether or not contingent:

 

  (1) to purchase any such primary obligation or any property constituting
direct or indirect security therefor;

 

  (2) to advance or supply funds:

 

  (a) for the purchase or payment of any such primary obligation; or

 

  (b) to maintain the working capital or equity capital of the primary obligor
or otherwise to maintain the net worth or solvency of the primary obligor; or

 

  (3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Credit Facility” means, with respect to the Borrower or any of its
Subsidiaries, one or more debt facilities, indentures or other arrangements
(including this Agreement or commercial paper facilities and overdraft
facilities) with banks, other financial institutions or investors providing for
revolving credit loans, term loans, notes, receivables financing (including
through the sale of receivables to such institutions or to special purpose
entities formed to borrow from such institutions against such receivables),
letters of credit or other Indebtedness, in each case, as amended, restated,
modified, renewed, refunded, replaced, restructured, refinanced, repaid,
increased or extended in whole or in part from time to time (and whether in
whole or in part and whether or not with the original administrative agent and
lenders or another administrative agent or agents or other banks or institutions
and whether provided under this Agreement or one or more other credit or other
agreements, indentures, financing agreements or otherwise) and in each case
including all agreements, instruments and documents executed and delivered
pursuant to or in connection with the foregoing (including any notes and letters
of credit issued pursuant thereto and any Guarantee Obligations and collateral
agreement, patent and trademark security agreement, mortgages or letter of
credit applications and other Guarantee Obligations, pledges, agreements,
security agreements and collateral documents). Without limiting the generality
of the foregoing, the term “Credit Facility” shall include any agreement or
instrument (1) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (2) adding Subsidiaries of the Borrower

 

-11-



--------------------------------------------------------------------------------

as additional borrowers or guarantors thereunder, (3) increasing the amount of
Indebtedness Incurred thereunder or available to be borrowed thereunder;
provided that such increase in borrowings is permitted by Section 7.03 or
(4) otherwise altering the terms and conditions thereof.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally and any general principles, reservations or qualifications as to
matters of law set out in any legal opinion delivered in connection with a Loan
Document.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate, plus (b) the
Applicable Rate applicable to Base Rate Loans, plus (c) 2.0% per annum.

“Defaulting Lender” shall mean any Lender that has (a) failed to fund its
portion of any Borrowing within one Business Day of the date on which it shall
have been required to fund the same, unless the subject of a good faith dispute
between Borrower and such Lender related hereto, (b) notified Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally, (c) failed, within one Business Day after written
request by tile Administrative Agent or Borrower, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans (unless the subject of a good faith dispute between Borrower and such
Lender); provided that any such Lender shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Administrative
Agent or Borrower, (d) otherwise failed to pay over to Borrower, the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due (unless the subject of
a good faith dispute), or (e) (i) become or is or has a direct or indirect
parent company become or is insolvent or (ii) become or has a direct or indirect
parent company that become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment (for the
avoidance of doubt, a Lender shall not be deemed to be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in such
Lender or its parent by a Governmental Authority); provided that, as of any date
of determination, the determination of whether any Lender is a Defaulting Lender
hereunder shall not take into account, and shall not otherwise impair, any
amounts funded by such Lender which have been assigned by such Lender to an SPC
pursuant to Section 10.07(h). Any determination by the Administrative Agent that
a Lender is a Defaulting Lender under clauses (a) through (e) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery of written notice of such determination to
the Borrower and each Lender.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with an Disposition
that is so designated as Designated Non-Cash Consideration pursuant to an
Officer’s Certificate, setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent
payment, redemption, retirement, sale or other disposition of such Designated
Non-Cash Consideration. A particular item of Designated Non-Cash

 

-12-



--------------------------------------------------------------------------------

Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 7.05.

“Designated Preferred Stock” means, with respect to the Borrower, Preferred
Stock (other than Disqualified Stock) (a) that is issued for cash (other than to
the Borrower or a Subsidiary of the Borrower or an employee stock ownership plan
or trust established by the Borrower or any such Subsidiary for the benefit of
their employees to the extent funded by the Borrower or such Subsidiary) and
(b) that is designated as “Designated Preferred Stock” pursuant to an Officer’s
Certificate of the Borrower at or prior to the issuance thereof, the Net Cash
Proceeds of which are excluded from the calculation set forth in
Section 7.08(3)(ii).

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors of the Borrower having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of the Board of Directors of the Borrower shall be deemed not to have
such a financial interest by reason of such member’s holding Capital Stock of
the Borrower or any options, warrants or other rights in respect of such Capital
Stock.

“Disposition” means: (a) the sale, conveyance, transfer or other disposition,
whether in a single transaction or a series of related transactions, of property
or assets (including by way of a Sale and Leaseback Transaction) of the Borrower
(other than Capital Stock of the Borrower) or any of its Restricted Subsidiaries
(each referred to in this definition as a “disposition”); or (b) the issuance or
sale of Capital Stock of any Restricted Subsidiary (other than Preferred Stock
of Restricted Subsidiaries issued in compliance with Section 7.03 or directors’
qualifying shares and shares issued to foreign nationals as required under
applicable law), whether in a single transaction or a series of related
transactions; in each case, other than:

(1) a disposition by a Restricted Subsidiary to the Borrower or by the Borrower
or a Restricted Subsidiary to a Restricted Subsidiary;

(2) a disposition of cash, Cash Equivalents or Investment Grade Securities;

(3) a disposition of inventory or other assets in the ordinary course of
business;

(4) a disposition of obsolete, surplus or worn out equipment or other assets or
equipment or other assets that are not useful in the conduct of the business of
the Borrower and its Restricted Subsidiaries;

(5) transactions permitted under Section 7.04 or a transaction that constitutes
a Change of Control;

(6) an issuance of Capital Stock by a Restricted Subsidiary to the Borrower or
to another Restricted Subsidiary or as part of or pursuant to an equity
incentive or compensation plan approved by the Board of Directors;

(7) any dispositions of Capital Stock, properties or assets in a single
transaction or series of related transactions with a fair market value (as
determined in good faith by the Borrower) of less than $10,000,000;

(8) any Restricted Payment that is permitted to be made, and is made, under
Section 7.06 and the making of any Permitted Payment or Permitted Investment or,
solely for purposes of

 

-13-



--------------------------------------------------------------------------------

Section 7.05(c), asset sales, the proceeds of which are used to make such
Restricted Payments or Permitted Investments;

(9) dispositions in connection with Permitted Liens;

(10) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;

(11) the licensing or sub-licensing of intellectual property or other general
intangibles and licenses, sub-licenses, leases or subleases of other property,
in each case, in the ordinary course of business;

(12) foreclosure, condemnation or any similar action with respect to any
property or other assets;

(13) the sale or discount (with or without recourse, and on customary or
commercially reasonable terms and for credit management purposes) of accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable;

(14) any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;

(15) any disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Borrower or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;

(16) to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Similar Business;

(17) any disposition of Securitization Assets, or participations therein, in
connection with any Qualified Securitization Financing;

(18) any financing transaction with respect to property constructed, acquired,
replaced, repaired or improved (including any reconstruction, refurbishment,
renovation and/or development of real property) by the Borrower or any
Restricted Subsidiary, including Sale and Leaseback Transactions and asset
securitizations, permitted by this Agreement; and

(19) any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

 

  (1) matures or is mandatorily redeemable for cash or in exchange for
Indebtedness pursuant to a sinking fund obligation or otherwise; or

 

-14-



--------------------------------------------------------------------------------

  (2) is or may become (in accordance with its terms) upon the occurrence of
certain events or otherwise redeemable or repurchasable for cash or in exchange
for Indebtedness at the option of the holder of the Capital Stock in whole or in
part,

in each case on or prior to the earlier of (a) the Stated Maturity of the Senior
Notes or (b) the date on which there are no Senior Notes outstanding; provided,
however, that (i) only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock and (ii) any Capital Stock that would constitute Disqualified
Stock solely because the holders thereof have the right to require the Borrower
to repurchase such Capital Stock upon the occurrence of a change of control or
asset sale (howsoever defined or referred to) shall not constitute Disqualified
Stock if any such redemption or repurchase obligation is subject to compliance
by the relevant Person with Section 7.06; provided, however, that if such
Capital Stock is issued to any plan for the benefit of employees of the Borrower
or its Subsidiaries or by any such plan to such employees, such Capital Stock
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, on any date of determination, with respect to any
amount denominated in Dollars, such amount. In making any determination of the
Dollar Equivalent (for purposes of calculating the amount of Loans to be
borrowed from the respective Lenders on any date or for any other purpose), the
Administrative Agent shall use the relevant Exchange Rate in effect on the date
on which the Borrower delivers a Committed Loan Notice (which, in accordance
with Section 2.02(a), may be telephonic) with respect to such Borrowing or on
such other date upon which a Dollar Equivalent is required to be determined
pursuant to the provisions of this Agreement. As appropriate, amounts specified
herein as amounts in Dollars shall be or include any relevant Dollar Equivalent
amount.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than the Loan Parties and those
Persons identified by the Borrower to DBS prior to the Closing Date in a written
instrument acknowledged by the Lead Arranger as ineligible to be a Lender.

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the release of any
Hazardous Materials into the environment, or, to the extent relating to exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Contribution” means the contribution by the Sponsor to Borrower,
directly or indirectly, of an aggregate amount of cash equal to, when taken
together with the proceeds of the Senior Notes, cash on the Borrower’s balance
sheet and other sources of funding, shall not be less than $250,000,000.

 

-15-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Offering” means (x) a sale of Capital Stock of the Borrower (other than
Disqualified Stock) other than offerings registered on Form S-8 (or any
successor form) under the Securities Act or any similar offering in other
jurisdictions, or (y) the sale of Capital Stock or other securities, the
proceeds of which are contributed to the equity (other than through the issuance
of Disqualified Stock or Designated Preferred Stock or through an Excluded
Contribution) of the Borrower or any of its Restricted Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as a termination under Section 4062(a) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA (or, after the effectiveness of the Pension Act, that is in
endangered or critical status, within the meaning of Section 305 of ERISA);
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; or (g) on or after the effectiveness of the Pension Act, a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code).

“Eurocurrency Rate Loan” means any Loan denominated in Dollars bearing interest
at a rate based on the LIBOR Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means on any day for purposes of determining the Dollar
Equivalent of any amount denominated in a currency other than Dollars, the rate
at which such other currency may be exchanged into Dollars at approximately
12:00 noon, New York City time on such day as set forth on the Reuters World
Currency Page for such currency, and, in the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and

 

-16-



--------------------------------------------------------------------------------

the Borrower, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
12:00 noon, New York City time on such date for the purchase of Dollars for
delivery two Business Days later; provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Contribution” means Net Cash Proceeds or property or assets received
by the Borrower as capital contributions to the equity (other than through the
issuance of Disqualified Stock or Designated Preferred Stock) of the Borrower
after the Closing Date or from the issuance or sale (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Borrower or any Subsidiary of the Borrower for the benefit of its employees to
the extent funded by the Borrower or any Restricted Subsidiary) of Capital Stock
(other than Disqualified Stock or Designated Preferred Stock) of the Borrower,
in each case, to the extent designated as an Excluded Contribution pursuant to
an Officer’s Certificate of the Borrower.

“Excluded Subsidiary” means (a) each Subsidiary listed on Schedule 1.01C hereto,
(b) any Subsidiary that is prohibited by applicable Law or contractual
obligation from guaranteeing the Obligations, (c) any Immaterial Subsidiary,
(d) any Subsidiary which would require consent, approval, license or
authorization from a Governmental Authority to provide a Guarantee unless such
consent, approval, license or authorization has been received or if such
Subsidiary becoming a Guarantor would result in a material adverse tax
consequence to the Borrower or any of their Subsidiaries (including as a result
of the operation of Section 956 of the Code or any similar law or regulation in
ay applicable jurisdiction) (as reasonably determined by the Borrower with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed)), and (e) any other Subsidiary with respect to which the
Administrative Agent and the Borrower reasonably agree in writing that the cost
or other consequences (including any adverse tax consequences) of providing a
Guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

“Excluded Taxes” means (a) with respect to each Agent and each Lender, taxes
(including any additions to tax, penalties and interest) imposed on its overall
net income or net profits (including any franchise taxes imposed in lieu
thereof) by the jurisdiction (or any political subdivision thereof) under the
Laws of which such Agent or such Lender, as the case may be, is resident or
deemed to be resident, is organized, maintains an Applicable Lending Office, or
carries on business or is deemed to carry on business to which such payment
relates (other than a business deemed to arise solely from such person having
executed, delivered, become party to, performed its obligations or received a
payment under, enforced and/or engaged in activities contemplated by this
Agreement or any other Loan Document), and (b) any withholding tax that is
imposed on amounts payable to a Lender that would not have been imposed but for
such Lender’s failure to comply with Section 3.01(f).

“Facility” means the Revolving Credit Facility.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) of the quotations for the day of such

 

-17-



--------------------------------------------------------------------------------

transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the Fee Letter dated May 10, 2011 (or as of such date)
between the Borrower and DBS, as amended, supplemented or otherwise modified
from time to time.

“Fixed Charge Coverage Ratio” means, with respect to any Person on any
determination date, the ratio of Consolidated EBITDA of such Person for the most
recent four consecutive fiscal quarters ending immediately prior to such
determination date for which internal consolidated financial statements are
available to the Fixed Charges of such Person for four consecutive fiscal
quarters. In the event that the Borrower or any Restricted Subsidiary Incurs,
assumes, redeems, defeases, retires or extinguishes any Indebtedness or becomes
subject to a Guarantee Obligation in respect of any Indebtedness (other than, in
each case, Indebtedness incurred under any revolving credit facility unless such
Indebtedness has been permanently repaid and has not been replaced) or issues or
redeems Disqualified Stock or Preferred Stock subsequent to the commencement of
the period for which the Fixed Charge Coverage Ratio is being calculated but
prior to or simultaneously with the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Fixed Charge Coverage Ratio Calculation
Date”), then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect to such Incurrence, assumption, guarantee, redemption, defeasance,
retirement or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period. For purposes of making the
computation referred to above, any Investment, acquisitions, dispositions,
mergers, consolidations and disposed operations that have been made by the
Borrower or any of its Restricted Subsidiaries, during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Fixed Charge Coverage Ratio Calculation Date shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations and disposed or discontinued
operations (and the change in any associated fixed charge obligations and the
change in Consolidated EBITDA resulting therefrom) had occurred on the first day
of the four-quarter reference period. If since the beginning of such period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into the Borrower or any of its Restricted Subsidiaries since the beginning of
such period shall have made any Investment, acquisition, disposition, merger,
consolidation or disposed or discontinued operation that would have required
adjustment pursuant to this definition, then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, consolidation or disposed
operation had occurred at the beginning of the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or chief accounting officer of the Borrower (including
cost savings and synergies). If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the Fixed Charge Coverage Ratio
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed with a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period except
as set forth in the first paragraph of this definition. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rate,
shall be determined to have been based upon the rate actually chosen, or if
none, then based upon such optional rate chosen as the Borrower may designate.

 

-18-



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any Person for any period, the sum of
(a) Consolidated Interest Expense of such Person for such period; (b) all cash
dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of Preferred Stock of any Subsidiary of such Person
during such period; and (c) all cash dividends or other distributions paid
(excluding items eliminated in consolidation) on any series of Disqualified
Stock during this period.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Subsidiary with respect to employees outside the United States.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not organized or existing under the laws of the United States,
any state thereof, or the District of Columbia, and any Subsidiary of such
Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the date of any calculation or determination required
hereunder. Except as otherwise set forth in this Agreement, all ratios and
calculations based on GAAP contained in this Agreement shall be computed in
accordance with GAAP. At any time after the Closing Date, the Borrower may elect
to establish that GAAP shall mean the GAAP as in effect on or prior to the date
of such election; provided that any such election, once made, shall be
irrevocable. At any time after the Closing Date, the Borrower may elect to apply
IFRS accounting principles in lieu of GAAP and, upon any such election,
references herein to GAAP shall thereafter be construed to mean IFRS (except as
otherwise provided in this Agreement), including as to the ability of the
Borrower to make an election pursuant to the previous sentence; provided that
any such election, once made, shall be irrevocable; provided, further, that any
calculation or determination in this Agreement that require the application of
GAAP for periods that include fiscal quarters ended prior to the Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP. The Borrower shall give notice of any such election made
in accordance with this definition to the Administrative Agent and the Lenders.

“Governmental Authority” means any nation, sovereign or government, any state,
provincial, territorial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory, self-regulatory or administrative powers or functions of or
pertaining to government, including a central bank or stock exchange.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee Obligations” means any obligation, contingent or otherwise, of any
Person directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person:

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

 

-19-



--------------------------------------------------------------------------------

(2) entered into primarily for purposes of assuring in any other manner the
oblige of such Indebtedness of the payment thereof or to protect such oblige
against loss in respect thereof (in whole or in part);

provided, however, that the term “Guarantee Obligations” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith.

“Guarantees” has the meaning specified in the definition of “Guarantee
Requirement.” The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantee Requirement” means, at any time, the requirement that:

(a) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by each domestic Wholly Owned Subsidiary (other than any
Unrestricted Subsidiary and any Excluded Subsidiary);

The foregoing definition shall not require the granting of guarantees if and for
so long as (a) the Administrative Agent and the Borrower reasonably agree in
writing the cost of granting such guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom; (b) with respect to any assets
of the Borrower’s general statutory limitations, financial assistance, corporate
benefit, fraudulent preference, “earnings stripping” or “thin capitalization”
rules and similar rules prohibit the granting of a guarantee (or where they
require that it be limited as to amount or otherwise, the same shall be limited
accordingly); provided that the Borrower uses commercially reasonable efforts to
overcome such obstacles; and (c) with respect to the Borrower it is not within
the legal capacity of the Borrower or if the same would breach the fiduciary
duties of directors of any Loan Party or contravene any legal prohibition or
regulatory requirement or result in a material risk of personal or criminal
liability for any officer of any Loan Party; provided that the Borrower shall
use commercially reasonable efforts to overcome any such obstacle.

“Guarantors” means each Person that becomes a party to a Guaranty pursuant to
clause (b) of the definition of “Guarantee Requirement” and any other Restricted
Subsidiary that becomes a party to a Guaranty.

“Guaranty” means, collectively, (a) the Guarantees and (b) each other guaranty
and guaranty supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.

“Hedging Obligations” means, with respect to any person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contracts, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate, commodity price or currency risks either generally or under
specific contingencies.

 

-20-



--------------------------------------------------------------------------------

“IFRS” means International Financial Reporting Standards, as issued by the
International Accounting Standards Board.

“Immaterial Subsidiary” means any Restricted Subsidiary that (i) has not
guaranteed any other Indebtedness of the Borrower and (ii) has Total Assets (as
determined in accordance with GAAP) and Consolidated EBITDA of less than 5.0% of
the Borrower’s Total Assets and Consolidated EBITDA (measured, in the case of
Total Assets, at the end of the most recent fiscal period for which internal
financial statements are available and, in the case of Consolidated EBITDA, for
the four quarters ended most recently for which internal financial statements
are available, in each case measured on a pro forma basis giving effect to any
acquisitions or depositions of companies, division or lines of business since
such balance sheet date or the start of such four quarter period, as applicable,
and on or prior to the date of acquisition of such Subsidiary); provided that if
all Immaterial Subsidiaries collectively have Total Assets and Consolidated
EBITDA of 5.0% or more of the Borrower’s Total Assets and Consolidated EBITDA,
then the Borrower shall take all action necessary or reasonably requested by the
Administrative Agent as required pursuant to Section 6.11 with respect to such
Restricted Subsidiaries such that the aggregate Total Assets and aggregate
Consolidated EBITDA are less than 5.0% of the Borrower’s Total Assets and
Consolidated EBITDA.

“Incur” means issue, create, assume, have any Guarantee Obligation in respect
of, incur, extend or otherwise become directly or indirectly liable for,
contingently or otherwise; provided, however, that any Indebtedness or Capital
Stock of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) will be
deemed to be Incurred by such Restricted Subsidiary at the time it becomes a
Restricted Subsidiary and the terms “Incurred” and “Incurrence” have meanings
correlative to the foregoing and any Indebtedness pursuant to any revolving
credit or similar facility shall only be “Incurred” at the time any funds are
borrowed thereunder.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

 

  (1) the principal of indebtedness of such Person for borrowed money;

 

  (2) the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;

 

  (3) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit or other instruments plus the aggregate amount
of drawings thereunder that have been reimbursed) (except to the extent such
reimbursement obligations relate to trade payables and such obligations are
satisfied within 30 days of Incurrence);

 

  (4) the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except trade payables), which
purchase price is due more than one year after the date of placing such property
in service or taking final delivery and title thereto;

 

  (5) Capitalized Lease Obligations of such Person;

 

  (6) the principal component of all obligations, or liquidation preference, of
such Person with respect to any Disqualified Stock or, with respect to any
Restricted Subsidiary, any Preferred Stock (but excluding, in each case, any
accrued dividends);

 

-21-



--------------------------------------------------------------------------------

  (7) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the fair market value of such asset at such date of determination
(as determined in good faith by the Borrower) and (b) the amount of such
Indebtedness of such other Persons;

 

  (8) Guarantee Obligations of such Person in respect of the principal component
of Indebtedness of other Persons; and

 

  (9) to the extent not otherwise included in this definition, net obligations
of such Person under Hedging Obligations (the amount of any such obligations to
be equal at any time to the net payments under such agreement or arrangement
giving rise to such obligation that would be payable by such Person at the
termination of such agreement or arrangement).

The term “Indebtedness” shall not include any lease, concession or license of
property (or Guarantee Obligation in respect thereof) which would be considered
an operating lease under GAAP as in effect on the Closing Date, any prepayments
of deposits received from clients or customers in the ordinary course of
business, or obligations under any license, permit or other approval (or
Guarantee Obligations in respect of such obligations) Incurred prior to the
Closing Date or in the ordinary course of business.

The amount of Indebtedness of any Person at any time in the case of any
revolving credit or similar facility shall be the total amount of funds borrowed
and then outstanding. The amount of Indebtedness of any Person at any date shall
be determined as set forth above or otherwise provided in this Agreement, and
(other than with respect to letters of credit or Guarantee Obligations or
Indebtedness specified in the foregoing clauses (7), (8) or (9)) shall equal the
amount thereof that would appear on a balance sheet of such Person (excluding
any notes thereto) prepared on the basis of GAAP.

Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:

 

  (i) Contingent Obligations Incurred in the ordinary course of business;

 

  (ii) in connection with the purchase by the Borrower or any Restricted
Subsidiary of any business, any post-closing payment adjustments to which the
seller may become entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing; provided, however, that, at the time of closing, the
amount of any such payment is not determinable and, to the extent such payment
thereafter becomes fixed and determined, the amount is paid within 30 days; or

 

  (iii) for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, pension fund
obligations or contributions or similar claims, obligations or contributions or
social security or wage Taxes.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Indenture” means the Indenture relating to the Senior Notes, dated as of
April 29, 2011, between the Borrower as issuer, iGate Technologies, Inc., as
guarantor and Wilmington Trust FSB as the trustee for the holders of the Senior
Notes.

 

-22-



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.08.

“Initial Revolving Borrowing” means the initial borrowing of Revolving Credit
Loans hereunder.

“Interest Payment Date” means, as to any Loan other than a Base Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date
of the Facility under which such Loan was made; provided that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan, and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Eurocurrency Rate Loan, nine or twelve months thereafter or, any earlier date as
selected by the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (other than advances or extensions
of credit to customers, suppliers, directors, officers or employees of any
Person in the ordinary course of business, and excluding any debt or extension
of credit represented by a bank deposit other than a time deposit) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or the
Incurrence of a Guarantee Obligation in respect of any obligation of, or any
purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by, such other Persons and all other items that are or would
be classified as investments on a balance sheet prepared on the basis of GAAP;
provided, however, that endorsements of negotiable instruments and documents in
the ordinary course of business will not be deemed to be an Investment. If the
Borrower or any Restricted Subsidiary issues, sells or otherwise disposes of any
Capital Stock of a Person that is a Restricted Subsidiary such that, after
giving effect thereto, such Person is no longer a Restricted Subsidiary, any
Investment by the Borrower or any Restricted Subsidiary in such Person remaining
after giving effect thereto will be deemed to be a new Investment at such time.

For purposes of Section 7.06:

 

  (1)

“Investment” will include the portion (proportionate to the Borrower’s equity
interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary of the Borrower at the time that such Restricted Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that

 

-23-



--------------------------------------------------------------------------------

 

upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower
will be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Borrower’s “Investment”
in such Subsidiary at the time of such redesignation less (b) the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the fair
market value of the net assets (as conclusively determined by the Board of
Directors of the Borrower in good faith) of such Subsidiary at the time that
such Subsidiary is so re-designated a Restricted Subsidiary; and

 

  (2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Borrower.

“Investment Grade Securities” means:

 

  (1) securities issued or insured by the United States or Canadian government
or any agency or instrumentality thereof, or in respect of which the United
States or Canadian government or any agency or instrumentality of thereof has a
full and direct Guarantee Obligation (other than, in each case, Cash
Equivalents);

 

  (2) securities issued or directly and fully guaranteed or insured by a member
of the European Union, or any agency or instrumentality thereof (other than Cash
Equivalents);

 

  (3) debt securities or debt instruments with a rating of “A—” or higher from
S&P or “A3” or higher by Moody’s or the equivalent of such rating by such rating
organization or, if no rating of Moody’s or S&P then exists, the equivalent of
such rating by another Nationally Recognized Statistical Rating Organization,
but excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries; and

 

  (4) investments in any fund that invests exclusively in investments of the
type described in clauses (1), (2) and (3) above which fund may also hold cash
and Cash Equivalents pending investment or distribution.

“IP Rights” has the meaning specified in Section 5.14.

“Judgment Currency” has the meaning specified in Section 10.17.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“Lead Arranger” has the meaning set forth in the recitals to this Agreement.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“LIBOR Rate” means, in relation to any Loan or Unpaid Sum, (a) the applicable
Screen Rate or (b) if no Screen Rate is available for US Dollars for the
Interest Period of that Loan or Unpaid Sum, the rates (rounded upwards to four
decimal places) quoted by the Administrative Agent or an Affiliate thereof

 

-24-



--------------------------------------------------------------------------------

to leading banks in the London interbank market, as of 11:00 a.m. (London time)
on the Quotation Day for which an interest rate is to be determined for the
offering of deposits in US Dollars and for a period comparable to the Interest
Period for that Loan or Unpaid Sum.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty and (d) the Fee Letter, in each case as amended.

“Loan Parties” means, collectively, (a) the Borrower and (b) each other
Guarantor.

“Management Advances” means loans or advances made to, or Guarantee Obligations
in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent, the Borrower or any Restricted Subsidiary not
exceeding $5,000,000 in the aggregate outstanding at any time:

 

  (1) (a) in respect of travel, entertainment or moving related expenses
Incurred in the ordinary course of business or (b) for purposes of funding any
such person’s purchase of Capital Stock (or similar obligations) of the
Borrower, its Subsidiaries or any Parent with (in the case of this
sub-clause (b)) the approval of the Board of Directors;

 

  (2) in respect of moving related expenses Incurred in connection with any
closing or consolidation of any facility or office; or

 

  (3) other loans, advances or Guarantee Obligations.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) a material adverse effect on the rights and
remedies of the Lenders or the Agents under any Loan Document.

“Material Real Property” means any real property owned by any Loan Party with a
book value in excess of $2,000,000 and each parcel of real property listed on
Schedule 1.01D.

“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that is not an Immaterial Subsidiary (but including, in any case,
any Subsidiary that has been designated as a Material Subsidiary as provided in,
or has been designated as an Immaterial Subsidiary in a manner that does not
comply with, the definition of “Immaterial Subsidiary”).

“Maturity Date” means May 10, 2016; provided that, if such day is not a Business
Day, the Maturity Date shall be the Business Day immediately preceding such day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to

 

-25-



--------------------------------------------------------------------------------

make contributions, or during the period since January 1, 2003, has made or been
obligated to make contributions.

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 of the
Securities Act.

“Net Available Cash” from an Disposition means cash payments received (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or otherwise and net proceeds from the sale or
other disposition of any securities received as consideration, but only as and
when received, but excluding any other consideration received in the form of
assumption by the acquiring person of Indebtedness or other obligations relating
to the properties or assets that are the subject of such Disposition or received
in any other non-cash form) therefrom, in each case net of:

(1) all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all Taxes paid or required
to be paid or accrued as a liability under GAAP (after taking into account any
available tax credits or deductions and any tax sharing agreements), as a
consequence of such Disposition;

(2) all payments made on any Indebtedness which is secured by any assets subject
to such Disposition, in accordance with the terms of any Lien upon such assets,
or which by applicable law be repaid out of the proceeds from such Disposition;

(3) all distributions and other payments required to be made to minority
interest holders (other than any Parent, the Borrower or any of their respective
Subsidiaries) in Subsidiaries or joint ventures as a result of such Disposition;
and

(4) the deduction of appropriate amounts required to be provided by the seller
as a reserve, on the basis of GAAP, against any liabilities associated with the
assets disposed of in such Disposition and retained by the Borrower or any
Restricted Subsidiary after such Disposition.

“Net Cash Proceeds” with respect to any issuance or sale of Capital Stock, means
the cash proceeds of such issuance or sale net of attorneys’ fees, accountants’
fees, underwriters’ or placement agents’ fees, listing fees, discounts or
commissions and brokerage, consultant and other fees and charges actually
Incurred in connection with such issuance or sale and net of taxes paid or
payable as a result of such issuance or sale (after taking into account any
available tax credit or deductions and any tax sharing arrangements).

“Non-Guarantor” means any Restricted Subsidiary that is not a Guarantor.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Non-U.S. Subsidiary” means a subsidiary of the Borrower organized in a
jurisdiction other than the United States or Canada, any state or territory
thereof, or the District of Columbia.

“Note” means a Revolving Credit Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the

 

-26-



--------------------------------------------------------------------------------

commencement by or against any Loan Party or any other Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of any of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include (i) the obligation (including guarantee obligations) to pay principal,
interest, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party or any other Subsidiary
under any Loan Document and (ii) the obligation of any Loan Party or any other
Subsidiary to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party or such Subsidiary.

“Officer” means, with respect to any Person, (1) the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Financial
Officer, any Vice President, the Treasurer, any Managing Director, or the
Secretary (a) of such Person or (b) if such Person is owned or managed by a
single entity, of such entity, or (2) any other individual designated as an
“Officer” for the purposes of this Agreement by the Board of Directors of such
Person.

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Officer of such Person.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means with respect to the Revolving Credit Loans on any
date, the outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans occurring on
such date.

“Packing Credit Facility” means the revolving packing credit facility, as
described in and pursuant to the terms of the Facility Letter, dated as of
April 1, 2011, between iGATE Global Solutions Limited and Standard Chartered
Bank, together with the related documents thereto (including the revolving loans
thereunder, any letters of credit and reimbursement obligations related thereto,
any related Guarantee Obligations and security documents), as amended, extended,
renewed, restated, refunded, replaced, refinanced, supplemented, modified or
otherwise changed (in whole or in part, and without limitation as to amount,
terms, conditions, covenants and other provisions) from time to time, and any
one or more agreements (and related documents) governing Indebtedness, including
indentures, incurred to refinance, substitute, supplement, replace or add to
(including increasing the amount available for borrowing or adding or removing
any Person as a borrower, issuer or guarantor thereunder; provided that such
increase in borrowings is permitted by Section 7.03 in whole or in part, the
borrowings and commitments then outstanding or permitted to be outstanding under
such Packing Credit Facility or one or more successors to the Packing Credit
Facility or one or more new credit agreements.

“Parent” means any Person of which the Borrower at any time is or becomes a
Subsidiary after the Closing Date.

 

-27-



--------------------------------------------------------------------------------

“Pari Passu Indebtedness” means Indebtedness of the Borrower which ranks equally
in right of payment to the Senior Notes under the Indenture.

“Participant” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since January 1, 2003.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received in excess of the value of any cash or Cash Equivalents sold or
exchanged must be applied in accordance with Section 7.05.

“Permitted Holders” means, collectively, (1) Apax, (2) any one or more Persons
whose beneficial ownership constitutes or results in a Change of Control in
respect of which a Change of Control Offer is made in accordance with (and as
defined in) the requirements of the Indenture and Affiliates of such Persons,
(3) Senior Management, (4) any Person who is acting as an underwriter in
connection with a public or private offering of Capital Stock of any Parent or
the Borrower, acting in such capacity, and (5) any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that, in the case
of such group and without giving effect to the existence of such group or any
other group, Apax and Senior Management, collectively, have beneficial ownership
of more than 50% of the total voting power of the Voting Stock of the Borrower.

“Permitted Investment” means (in each case, by the Borrower or any of its
Restricted Subsidiaries):

 

  (1) Investments in (a) a Restricted Subsidiary (including the Capital Stock of
a Restricted Subsidiary) or the Borrower or (b) a Person (including the Capital
Stock of any such Person) that is engaged in a Similar Business that will, upon
the making of such Investment, become a Restricted Subsidiary;

 

  (2) Investments in another Person if such Person is engaged in any Similar
Business and as a result of such Investment such other Person is merged,
consolidated or otherwise combined with or into, or transfers or conveys all or
substantially all its assets to, the Borrower or a Restricted Subsidiary;

 

  (3) Investments in Cash Equivalents or Investment Grade Securities;

 

  (4) Investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

 

-28-



--------------------------------------------------------------------------------

  (5) Management Advances;

 

  (6) Investments in Capital Stock, obligations or securities received in
settlement of debts created in the ordinary course of business and owing to the
Borrower or any Restricted Subsidiary, or as a result of foreclosure, perfection
or enforcement of any Lien, or in satisfaction of judgments or pursuant to any
plan of reorganization or similar arrangement including upon the bankruptcy or
insolvency of a debtor;

 

  (7) Investments made as a result of the receipt of non-cash consideration from
a sale or other disposition of property or assets, including an Disposition;

 

  (8) Investments existing or pursuant to agreements or arrangements in effect
on the Closing Date and any modification, replacement, renewal or extension
thereof, provided that the amount of any such Investments may not be increased;

 

  (9) Hedging Obligations, which transactions or obligations are Incurred in
compliance with Section 7.03;

 

  (10) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (10) that are
at that time outstanding, not to exceed the greater of $50,000,000 and 2.5% of
Total Assets (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value) plus the
amount of any distributions, dividends, payments or other returns in respect of
such Investments (without duplication for purposes of the covenant described in
Section 7.06(c) any amounts applied pursuant to clause (c) of the first
paragraph of such covenant); provided that if such Investment is in Capital
Stock of a Person that subsequently becomes a Restricted Subsidiary, such
Investment shall thereafter be deemed permitted under the foregoing clause (1)
or (2) and shall not be included as having been made pursuant to this clause
(10);

 

  (11) pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or Liens otherwise described in the
definition of “Permitted Liens” or made in connection with Liens permitted under
Section 7.01;

 

  (12) any Investment to the extent made using Capital Stock of the Borrower
(other than Disqualified Stock) or Capital Stock of any Parent (other than
Disqualified Stock) as consideration;

 

  (13) any transaction to the extent constituting an Investment that is
permitted and made in accordance with the provisions of Section 7.08 (except
those described in clauses (1), (3), (5), (7), (8), (11) and (13) of such
Section);

 

  (14) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or licenses or leases of intellectual
property, in any case, in the ordinary course of business and in accordance with
this Agreement;

 

  (15) (i) Guarantee Obligations in respect of Indebtedness of the Borrower and
its Restricted Subsidiaries not prohibited by Section 7.03 and (other than with
respect to Indebtedness) guarantees, keepwells and similar arrangements in the
ordinary course of business, and (ii) performance guarantees with respect to
obligations incurred by the Borrower or any of its Restricted Subsidiaries that
are permitted by this Agreement;

 

-29-



--------------------------------------------------------------------------------

  (16) Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited by this Agreement;

 

  (17) Investments of a Restricted Subsidiary acquired after the Closing Date or
of an entity merged into the Borrower or merged into or consolidated with a
Restricted Subsidiary after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

 

  (18) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons;

 

  (19) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Borrower; and

 

  (20) any transaction to the extent constituting an Investment in connection
with any disposition of Capital Stock of a Restricted Subsidiary pursuant to
Indian regulatory or shareholding requirements, including, without limitation,
the ability to invest proceeds received from the disposition of such Capital
Stock to create an escrow account, the ability to pass the control of such
escrow account to a third party and the entry into put or call arrangements with
third parties.

“Permitted Liens” means, with respect to any Person:

 

  (1) Liens on (a) assets or property of a Restricted Subsidiary that is not a
Guarantor securing Indebtedness of any Restricted Subsidiary that is not a
Guarantor and (b) assets or property of the Borrower or any Restricted
Subsidiary securing Obligations in respect of Indebtedness of the Borrower or a
Guarantor; provided that at the time of Incurrence and after giving pro forma
effect thereto, the Consolidated Priority Debt Leverage Ratio would be no
greater than 1.50 to 1.00;

 

  (2) pledges, deposits or Liens under workmen’s compensation laws, unemployment
insurance laws, social security laws or similar legislation, or insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, completion guarantees, contracts (other than for
borrowed money) or leases, or to secure utilities, licenses, public or statutory
obligations, or to secure surety, indemnity, judgment, appeal or performance
bonds, guarantees of government contracts (or other similar bonds, instruments
or obligations), or as security for contested taxes or import or customs duties
or for the payment of rent, or other obligations of like nature, in each case
Incurred in the ordinary course of business;

 

  (3) Liens imposed by law, including carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s and repairmen’s or other like Liens, in each case for
sums not yet overdue for a period of more than 60 days or that are bonded or
being contested in good faith by appropriate proceedings;

 

  (4) Liens for taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith by appropriate
proceedings; provided that appropriate reserves required pursuant to GAAP have
been made in respect thereof;

 

-30-



--------------------------------------------------------------------------------

  (5) Liens in favor of the Borrower of surety, performance or other bonds,
guarantees or letters of credit or bankers’ acceptances (not issued to support
Indebtedness for borrowed money) issued pursuant to the request of and for the
account of the Borrower or any Restricted Subsidiary in the ordinary course of
its business;

 

  (6) encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning, building codes or other restrictions
(including minor defects or irregularities in title and similar encumbrances) as
to the use of real properties or Liens incidental to the conduct of the business
of the Borrower and its Restricted Subsidiaries or to the ownership of its
properties which do not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of the Borrower and its Restricted Subsidiaries;

 

  (7) Liens on assets or property of the Borrower or any Restricted Subsidiary
securing Hedging Obligations permitted under this Agreement;

 

  (8) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;

 

  (9) Liens arising out of judgments, decrees, orders or awards not giving rise
to an Event of Default so long as any appropriate legal proceedings which may
have been duly initiated for the review of such judgment, decree, order or award
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

 

  (10) Liens to secure Indebtedness permitted by Section 7.03(a)(i);

 

  (11) Liens that are contractual rights of set-off or, in the case of clause
(i) or (ii) below, other bankers’ Liens (i) relating to treasury, depository and
Cash Management Services or any automated clearing house transfers of funds in
the ordinary course of business and not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or any Subsidiary or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

  (12) Liens existing on the Closing Date;

 

  (13) Liens on property, other assets or shares of stock of a Person at the
time such Person becomes a Restricted Subsidiary (or at the time the Borrower or
a Restricted Subsidiary acquires such property, other assets or shares of stock,
including any acquisition by means of a merger, consolidation or other business
combination transaction with or into the Borrower or any Restricted Subsidiary);
provided, however, that such Liens are not created, Incurred or assumed in
anticipation of or in connection with such other Person becoming a Restricted
Subsidiary (or such acquisition of such property, other assets or stock);
provided, further, that such Liens are limited to all or part of the same
property, other assets or stock (plus improvements, accession, proceeds or
dividends or distributions in connection with the original property, other
assets or stock) that secured (or, under the written arrangements under which
such Liens arose, could secure) the obligations to which such Liens relate;

 

-31-



--------------------------------------------------------------------------------

  (14) Liens on assets or property of the Borrower or any Restricted Subsidiary
securing Indebtedness or other obligations of the Borrower or such Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary, or Liens in
favor of the Borrower or any Guarantor;

 

  (15) Liens securing Refinancing Indebtedness Incurred to refinance
Indebtedness that was previously so secured, and permitted to be secured under
this Agreement; provided that any such Lien is limited to all or part of the
same property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or, under the written
arrangements under which the original Lien arose, could secure) the Indebtedness
being refinanced or is in respect of property that is or could be the security
for or subject to a Permitted Lien hereunder;

 

  (16) (a) mortgages, liens, security interests, restrictions, encumbrances or
any other matters of record that have been placed by any government, statutory
or regulatory authority, developer, landlord or other third party on property
over which the Borrower or any Restricted Subsidiary of the Borrower has
easement rights or on any leased property and subordination or similar
arrangements relating thereto and (b) any condemnation or eminent domain
proceedings affecting any real property;

 

  (17) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

 

  (18) Liens on property or assets under construction (and related rights) in
favor of a contractor or developer or arising from progress or partial payments
by a third party relating to such property or assets;

 

  (19) Liens on escrowed proceeds in respect of the Senior Notes for the benefit
of the related holders of debt securities or other Indebtedness (or the
underwriters or arrangers thereof) or on cash set aside at the time of the
Incurrence of any Indebtedness or government securities purchased with such
cash, in either case to the extent such cash or government securities prefund
the payment of interest on such Indebtedness and are held in an escrow account
or similar arrangement to be applied for such purpose;

 

  (20) Liens securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities, or
liens over cash accounts securing cash pooling arrangements;

 

  (21) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;

 

  (22) Liens securing Indebtedness and other obligations in an aggregate
principal amount not to exceed $35,000,000 at any one time outstanding;

 

  (23) Liens on Capital Stock or other securities or assets of any Unrestricted
Subsidiary that secure Indebtedness of such Unrestricted Subsidiary;

 

  (24) any security granted over the marketable securities portfolio described
in clause (9) of the definition of “Cash Equivalents” in connection with the
disposal thereof to a third party;

 

-32-



--------------------------------------------------------------------------------

  (25) Liens on equipment of the Borrower or any Restricted Subsidiary and
located on the premises of any client or supplier in the ordinary course of
business;

 

  (26) Liens on assets or securities deemed to arise in connection with and
solely as a result of the execution, delivery or performance of contracts to
sell such assets or securities if such sale is otherwise permitted by this
Agreement;

 

  (27) Utility and other similar deposits made in the ordinary course of
business; and

 

  (28) Liens in connection with any disposition of Capital Stock of a Restricted
Subsidiary pursuant to Indian regulatory or shareholding requirements,
including, without limitation, the ability to invest proceeds received from the
disposition of such Capital Stock to create an escrow account, the ability to
pass the control of such escrow account to a third party and the entry into put
or call arrangements with third parties.

For purposes of this definition, the term Indebtedness shall be deemed to
include interest on such Indebtedness including interest which increases the
principal amount of such Indebtedness.

“Permitted Payment” means:

 

  (a) the payment of any dividend or distribution within 60 days after the date
of declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement or the redemption, repurchase or
retirement of Indebtedness if, at the date of any irrevocable redemption notice,
such payment would have complied with the provisions of this Agreement;

 

  (b) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock or Subordinated Indebtedness made by exchange
(including any such exchange pursuant to the exercise of a conversion right or
privilege in connection with which cash is paid in lieu of the issuance of
fractional shares) for, or out of the proceeds of the substantially concurrent
sale of, Capital Stock of the Borrower (other than Disqualified Stock or
Designated Preferred Stock) (“Refunding Capital Stock”) or a substantially
concurrent contribution to the equity (other than through the issuance of
Disqualified Stock or Designated Preferred Stock or through an Excluded
Contribution) of the Borrower; provided, however, that to the extent so applied,
the Net Cash Proceeds, or fair market value of property or assets or of
marketable securities, from such sale of Capital Stock or such contribution will
be excluded from Section 7.06(3);

 

  (c) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Refinancing Indebtedness
permitted to be Incurred pursuant to Section 7.03;

 

  (d) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Preferred Stock of the Borrower or a Restricted Subsidiary made by
exchange for or out of the proceeds of the substantially concurrent sale of
Preferred Stock of the Borrower or a Restricted Subsidiary, as the case may be,
that, in each case, is permitted to be Incurred pursuant to Section 7.03, and
that in each case, constitutes Refinancing Indebtedness;

 

-33-



--------------------------------------------------------------------------------

  (e) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness or Disqualified Stock or Preferred Stock
of a Restricted Subsidiary:

 

  (i) from Net Available Cash to the extent permitted under Section 7.05, but
only if the Borrower shall have first complied with Section 7.05 and purchased
all Senior Notes tendered pursuant to any offer to repurchase all the Senior
Notes required by the Indenture, prior to purchasing, repurchasing, redeeming,
defeasing or otherwise acquiring or retiring such Subordinated Indebtedness;

 

  (ii) to the extent required by the agreement governing such Subordinated
Indebtedness, following the occurrence of a Change of Control (as defined in the
Indenture) (or other similar event described therein as a “change of control”),
but only if the Borrower shall have first complied with the applicable terms of
such Indenture and purchased all Senior Notes tendered pursuant to the offer to
repurchase all of the Senior Notes required thereby prior to purchasing,
repurchasing, redeeming, defeasing or otherwise acquiring or retiring such
Subordinated Indebtedness;

 

  (iii) consisting of Acquired Indebtedness (other than Indebtedness Incurred
(A) to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by the Borrower or a
Restricted Subsidiary or (B) otherwise in connection with or contemplation of
such acquisition); provided, however, that such Acquired Indebtedness shall have
a maturity date prior to the stated maturity of the Senior Notes;

 

  (f) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock (other than Disqualified
Stock) of the Borrower or any of its Parents held by any future, present or
former employee, director or consultant of the Borrower, any of its Subsidiaries
or any of its Parents (or permitted transferees, assigns, estates, trusts or
heirs of such employee, director or consultant) pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement; provided, however, that the aggregate Restricted Payments
made under this clause do not exceed $5,000,000 in any calendar year (with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum of $10,000,000 in any calendar year); provided
further that such amount in any calendar year may be increased by an amount not
to exceed:

 

  (i) the cash proceeds from the sale of Capital Stock (other than Disqualified
Stock or Designated Preferred Stock) of the Borrower and, to the extent
contributed to the capital of the Borrower (other than through the issuance of
Disqualified Stock or Designated Preferred Stock or an Excluded Contribution),
Capital Stock of any of the Borrower’s Parents, in each case to members of
management, directors or consultants of the Borrower, any of its Subsidiaries or
any of its Parents that occurred after the Closing Date, to the extent the cash
proceeds from the sale of such Capital Stock have not otherwise been applied to
the payment of Restricted Payments by virtue of Section 7.06(3); plus

 

-34-



--------------------------------------------------------------------------------

  (ii) the cash proceeds of key man life insurance policies received by the
Borrower and its Restricted Subsidiaries after the Closing Date; less

 

  (iii) the amount of any Restricted Payments made in previous calendar years
pursuant to clauses (a) and (b) of this clause;

and provided further that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from members of management, directors, employees or
consultants of the Borrower, any of the Borrower’s Parents or any of its
Restricted Subsidiaries in connection with a repurchase of Capital Stock of the
Borrower or any of its Parents will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;

 

  (g) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock, or of any Preferred Stock of a Restricted Subsidiary,
Incurred in accordance with Section 7.03;

 

  (h) purchases, repurchases, redemptions, defeasances or other acquisitions or
retirements of Capital Stock deemed to occur upon the exercise of stock options,
warrants or other rights in respect thereof if such Capital Stock represents a
portion of the exercise price thereof;

 

  (i) so long as no Default or Event of Default has occurred and is continuing
(or would result from), the declaration and payment by the Borrower of,
dividends on the common stock or common equity interests of the Borrower, in an
amount not to exceed an annual rate of $0.15 per share (such amount to be
appropriately adjusted to reflect any stock split, reverse stock split, stock
dividend or similar transaction occurring after the Closing Date so that the
aggregate amount of dividends permitted after such transaction is the same as
the amount permitted immediately prior to such transaction);

 

  (j) so long as no Default or Event of Default has occurred and is continuing
(or would result from), Restricted Payments (including loans or advances) in an
aggregate amount outstanding at the time made not to exceed $30,000,000;

 

  (k) payments by the Borrower, or loans, advances, dividends or distributions
to any Parent to make payments, to holders of Capital Stock of the Borrower or
any Parent in lieu of the issuance of fractional shares of such Capital Stock,
provided, however, that any such payment, loan, advance, dividend or
distribution shall not be for the purpose of evading any limitation of this
covenant or otherwise to facilitate any dividend or other return of capital to
the holders of such Capital Stock (as determined in good faith by the Board of
Directors);

 

  (l) Restricted Payments that are made with Excluded Contributions;

 

  (m)

the declaration and payment of dividends to holders of any class or series of
Designated Preferred Stock of the Borrower issued after the Closing Date;
provided, however, that the amount of all dividends declared or paid pursuant to
this clause shall not exceed the Net Cash Proceeds received by the Borrower or
the aggregate amount contributed in cash to the equity (other than through the
issuance of Disqualified Stock or an Excluded Contribution of the Borrower, from
the issuance or sale of such Designated Preferred Stock; provided further, that
for the most recently ended four fiscal quarters for which internal financial
statements are available immediately preceding the date of

 

-35-



--------------------------------------------------------------------------------

 

issuance of such Designated Preferred Stock, after giving effect to such
issuance on a pro forma basis the Borrower would be permitted to Incur at least
$1.00 of additional Indebtedness pursuant to the test set forth in Section 7.03;

 

  (n) dividends or other distributions of Capital Stock of, or Indebtedness owed
to the Borrower or a Restricted Subsidiary by, Unrestricted Subsidiaries (unless
the Unrestricted Subsidiary’s principal asset is cash and Cash Equivalents);

 

  (o) so long as no Default or Event of Default has occurred and is continuing
(or would result from), Investments in joint ventures and Unrestricted
Subsidiaries having an aggregate fair market value, when taken together with all
other Investments made pursuant to this clause that are at the time outstanding,
not to exceed the greater of $50,000,000 and 2.5% of Total Assets at the time of
such Investment (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);

 

  (p) distributions or payments of Securitization Fees, sales contributions and
other transfers of Securitization Assets and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation, in each case in connection
with a Qualified Securitization Financing; and

 

  (q) any Restricted Payment made in connection with the Transactions and the
fees and expenses related thereto or used to fund amounts owed to Affiliates
(including dividends to any Parent of the Borrower to permit payment by such
parent of such amounts), in each case to the extent permitted by (or, in the
case of a dividend to fund such payment, to the extent such payment, if made by
the Borrower, would be permitted by) Section 7.08(5) or (12).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.

“Prime Rate” shall mean, for any day, the prime rate published in The Wall
Street Journal for such day; provided that if The Wall Street Journal ceases to
publish for any reason such rate of interest, “Prime Rate” shall mean the prime
lending rate as set forth on the Bloomberg page PRIMBB Index (or successor page)
for such day (or such other service as determined by the Administrative Agent
from time to time for purposes of providing quotations of prime lending interest
rates); each change in the Prime Rate shall be effective on the date such change
is effective. The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
Facility at such time and the denominator of which is the amount

 

-36-



--------------------------------------------------------------------------------

of the Aggregate Commitments under the Facility at such time; provided that at
any time any Revolving Credit Lender shall be a Defaulting Lender, “Pro Rata
Share” shall mean a fraction the numerator of which is each Lender’s Revolving
Credit Commitment and the denominator of which is the aggregate amount of the
Revolving Credit Commitments (disregarding any such Defaulting Lender’s
Revolving Credit Commitment). If the Commitments have been terminated, then the
Pro Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock) used or acquired in
connection with the business of the Borrower or any of its Restricted
Subsidiaries, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

“Qualified Securitization Financing” means any Securitization Facility of a
Securitization Subsidiary that meets the following conditions: (i) the board of
directors of the Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and its Restricted Subsidiaries, (ii) all sales
of Securitization Assets and related assets by the Borrower or any Restricted
Subsidiary to the Securitization Subsidiary or any other Person are made at fair
market value (as determined in good faith by the Borrower), (iii) the financing
terms, covenants, termination events and other provisions thereof shall be
market terms (as determined in good faith by the Borrower) and may include
Standard Securitization Undertakings and (iv) the Obligations under such
Securitization Facility are non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection with such facilities)
to the Borrower or any of its Restricted Subsidiaries (other than a
Securitization Subsidiary). The grant of a security interest in any
Securitization Assets of the Borrower or any of its Restricted Subsidiaries
(other than a Securitization Subsidiary) to secure Indebtedness under this
Agreement shall not be deemed a Qualified Securitization Financing.

“Quotation Day” means with respect to Dollars for any Interest Period, two
Business Days prior to the first day of such Interest Period, unless market
practice differs in the London interbank market for any such currency, in which
case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice in the London interbank
market (and if quotations would normally be given by leading banks in the London
interbank market on more than one day, the Quotation Day shall be the last of
those days).

“Reference Bank” shall be one or more Revolving Lenders designated from time to
time by the Administrative Agent with the approval (not to be unreasonably
withheld) of the Borrower.

“Refinance” means refinance, refund, replace, renew, repay, modify, restate,
defer, substitute, supplement, reissue, resell, extend or increase (including
pursuant to any defeasance or discharge mechanism) and the terms “refinances,”
“refinanced” and “refinancing” as used for any purpose in this Agreement shall
have a correlative meaning.

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) any Indebtedness existing on the date hereof
or Incurred in compliance with this Agreement including Indebtedness that
refinances Refinancing Indebtedness; provided, however, that (a) if the
Indebtedness being refinanced constitutes Subordinated Indebtedness,
Disqualified Stock or Preferred Stock, the Refinancing Indebtedness has a final
Stated Maturity at the time such Refinancing Indebtedness is Incurred that is
the same as or later than the final Stated Maturity of the Indebtedness being
refinanced or,

 

-37-



--------------------------------------------------------------------------------

if shorter, the outstanding Loan and such Refinancing Indebtedness is
subordinated to the outstanding Loans on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
refinanced and if Disqualified Stock, Subordinated Indebtedness or Preferred
Stock is being refinanced, such Refinanced Indebtedness shall be Disqualified
Stock, Subordinated Indebtedness or Preferred Stock, as the case may be; and
(b) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of the aggregate principal amount (or if issued
with original issue discount, the aggregate accreted value) then outstanding of
the Indebtedness being refinanced (plus, without duplication, any additional
Indebtedness Incurred to pay interest or premiums required by the instruments
governing such existing Indebtedness and costs, expenses and fees Incurred in
connection therewith); provided, however, that Refinancing Indebtedness shall
not include (x) Indebtedness of the Borrower or a Restricted Subsidiary that
refinances Indebtedness of an Unrestricted Subsidiary or (y) Indebtedness of a
Restricted Subsidiary that is not a Guarantor that refinances Indebtedness of
the Borrower or a Guarantor.

“Register” has the meaning specified in Section 10.07(d).

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

“Request for Borrowing” means with respect to a Borrowing, conversion or
continuation of Revolving Credit Loans, a Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings, (b) aggregate unused Term
Commitments and (c) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by any Defaulting Lender or Lenders that are
the Sponsor or any of its Affiliates shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means (a) any director, the chief executive officer,
president, vice president, chief financial officer, treasurer or assistant
treasurer or other similar officer of a Loan Party and, as to any document
delivered on the Closing Date, any director, secretary or assistant secretary of
a Loan Party and (b) solely with respect to Requests for Borrowings, any other
director, officer or employee of the applicable Loan Party so designated by any
of the foregoing officers of such Loan Party in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Payment” has the meaning specified in Section 7.06.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01.

 

-38-



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.01, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth, and opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate Revolving Credit Commitments of all Revolving Credit
Lenders shall be $50,000,000 on the Closing Date, as such amount may be adjusted
from time to time in accordance with the terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender at any
time, the outstanding principal amount of all Revolving Credit Loans held by
such Revolving Credit Lender (or its Applicable Lending Office).

“Revolving Credit Facility” has the meaning specified in the preliminary
statements to this Agreement.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds Revolving Credit Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C hereto, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means any arrangement providing for the leasing
by the Borrower or any of its Restricted Subsidiaries of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Borrower or such Restricted Subsidiary to a third Person in contemplation of
such leasing

“Screen Rate” means in relation to the LIBOR Rate, the British Bankers
Association Interest Settlement Rate for the relevant currency and period.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.14(a).

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Asset” means any accounts receivable subject to a Securitization
Facility.

 

-39-



--------------------------------------------------------------------------------

“Securitization Facility” means any of one or more securitization financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, pursuant to which the Borrower or any of its
Restricted Subsidiaries sells its Securitization Assets to either (a) Person
that is not a Restricted Subsidiary or (b) a Securitization Subsidiary that in
turn sells Securitization Assets to a person that is not a Restricted
Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or participation interest
therein issued or sold in connection with, and other fees paid to a person that
is not a Restricted Subsidiary in connection with, any Qualified Securitization
Financing.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including, without limitation, as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, offset or counterclaim of any kind as a result of any action taken by,
any failure to take action by or any other event relating to the seller.

“Securitization Subsidiary” means any Subsidiary in each case formed for the
purpose of and that solely engages in one or more Qualified Securitization
Financings and other activities reasonably related thereto and that is
designated by the Borrower’s Board of Directors (as provided below) as a
Securitization Subsidiary and:

 

  (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any Restricted
Subsidiary (excluding Guarantee Obligations (other than the principal of, and
interest on, Indebtedness) pursuant to Standard Securitization Undertakings),
(ii) is recourse to or obligates the Borrower or any Restricted Subsidiary
(other than such Securitization Subsidiary) in any way other than pursuant to
Standard Securitization Undertakings, or (iii) subjects any property or asset of
the Borrower or any Restricted Subsidiary (other than such Securitization
Subsidiary), directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;

 

  (b) with which neither the Borrower nor any Restricted Subsidiary (other than
such Securitization Subsidiary) has any material contract, agreement,
arrangement or understanding other than on terms not materially less favorable
to the Borrower or such Restricted Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of the Borrower, other than
fees payable in the ordinary course of business in connection with servicing
accounts receivable of such entity; and

 

  (c) to which neither the Borrower nor any Restricted Subsidiary (other than
such Securitization Subsidiary) has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results.

Any designation of a Subsidiary as a Securitization Subsidiary shall be
evidenced to the Administrative Agent by delivering to Administrative Agent a
certified copy of the resolution of the Board of Directors of the Borrower
giving effect to the designation and an Officer’s Certificate certifying that
the designation complied with the preceding conditions and was permitted by this
Agreement.

 

-40-



--------------------------------------------------------------------------------

“Senior Management” means the officers, directors, and other members of senior
management of the Borrower or any of its Subsidiaries, who on the Closing Date
beneficially own or have the right to acquire, directly or indirectly, Capital
Stock of the Borrower or any Parent.

“Senior Notes” means the $770,000,000 aggregate principal amount of 9% Senior
Notes due 2016 issued by the Borrower under the Indenture.

“Similar Business” means (a) any businesses, services or activities engaged in
by the Borrower or any of its Subsidiaries or any Associates on the Closing Date
and (b) any businesses, services and activities engaged in by the Borrower or
any of its Subsidiaries or any Associates that are related, complementary,
incidental, ancillary or similar to any of the foregoing or are extensions or
developments of any thereof.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (ii) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital; the
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Transaction” means, with respect to any period, any Disposition,
incurrence or repayment of Indebtedness, Restricted Payment, Subsidiary
designation or other event that by the terms of this Agreement requires “pro
forma compliance” with a test or covenant hereunder or requires such test or
covenant to be calculated on a “Pro Forma Basis.”

“Sponsor” means each of Apax Partners, L.L.P. and its Affiliates and funds or
partnerships managed by it or any of its Affiliates, but not including, however,
any of their portfolio companies.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary in a
Securitization Facility, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Subordinated Indebtedness” means, with respect to any person, any Indebtedness
(whether outstanding on the Closing Date or thereafter Incurred) which is
expressly subordinated in right of payment to any Loans outstanding hereunder.

 

-41-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, (i) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof; or (ii) any partnership, joint venture, limited
liability company or similar entity of which (a) more than 50% of the capital
accounts, distribution rights, total equity and voting interests or general or
limited partnership interests, as applicable, are owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership interests or otherwise; and (b) such Person or
any Subsidiary of such Person is a controlling general partner or otherwise
controls such entity. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

“Successor Borrower” has the meaning specified in Section 7.04(f).

“Supplemental Administrative Agent” has the meaning specified in Section 9.14(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Loan Document.

“Taxes” has the meaning specified in Section 3.01(a).

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such
date.

“Threshold Amount” means $50,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Total Assets” mean, as of any date, the total consolidated assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis, as shown on
the most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries, determined on a pro forma basis in a manner consistent with the
pro forma basis contained in the definition of Fixed Charge Coverage Ratio.

“Transactions” means, collectively, (a) the Acquisition, (b) the funding of the
Initial Revolving Borrowing on the Closing Date, (c) the consummation of any
other transactions in connection with the foregoing, and (d) the payment of the
fees and expenses incurred in connection with any of the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower, or any Restricted Subsidiary in connection with the Transactions, this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“United States” and “U.S.” mean the United States of America.

 

-42-



--------------------------------------------------------------------------------

“Unpaid Sum” means any sum due and payable but unpaid by a Loan Party under the
Loan Documents.

“Unrestricted Subsidiary” means:

 

  (1) any Subsidiary of the Borrower that at the time of determination is an
Unrestricted Subsidiary (as designated by the Board of Directors of the Borrower
in the manner provided below); and

 

  (2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger, consolidation or other business
combination transaction, or Investment therein) to be an Unrestricted Subsidiary
only if:

 

  (1) such Subsidiary or any of its Subsidiaries does not own any Capital Stock
or Indebtedness of, or own or hold any Lien on any property of, the Borrower or
any other Subsidiary of the Borrower which is not a Subsidiary of the Subsidiary
to be so designated or otherwise an Unrestricted Subsidiary; and

 

  (2) such designation and the Investment of the Borrower in such Subsidiary
comply with Section 7.06.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
resolution of the Board of Directors of the Borrower giving effect to such
designation and an Officer’s Certificate certifying that such designation
complies with the foregoing conditions.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that immediately after giving effect to
such designation (1) no Default or Event of Default would result therefrom and
(2) the Borrower or the relevant Restricted Subsidiary would be able to Incur
such Indebtedness pursuant to Section 7.03, on a pro forma basis taking into
account such designation. Any such designation by the Board of Directors shall
be evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors giving
effect to such designation or an Officer’s Certificate certifying that such
designation complied with the foregoing provisions.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (a) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (b) the sum of all such payments.

 

-43-



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means a Restricted Subsidiary of the Borrower, all of
the Capital Stock of which (other than directors’ qualifying shares or shares
required by any applicable law or regulation to be held by a Person other than
the Borrower or another Wholly Owned Subsidiary) is owned by the Borrower or
another Wholly Owned Subsidiary.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) [Reserved].

(c) Where reference is made to “the Borrower and its Restricted Subsidiaries on
a consolidated basis” or similar language, such consolidation shall not include
any Subsidiaries of the Borrower other than Restricted Subsidiaries.

 

-44-



--------------------------------------------------------------------------------

Section 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time.

Section 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 Currency Equivalents Generally.

(a) The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing denominated in a currency other than Dollars (i) as of the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate for such currency in relation to Dollars in effect on the date
that is three Business Days prior to the date on which the applicable Interest
Period shall commence and (ii) during the continuance of an Event of Default, as
reasonably requested by the Administrative Agent. Each amount determined as
aforesaid shall, except as provided in subsections (b) and (c) of this
Section 1.08, be the Dollar Equivalent of the applicable Borrowing until the
next required calculation thereof pursuant to the preceding sentences of this
subsection. The Administrative Agent shall notify Borrower, the Borrower and the
applicable Lenders of each calculation of the Dollar Equivalent of each
Borrowing denominated in a currency other than Dollars.

(b) Any amount specified in this Agreement (other than in Article II, Article IX
and Article X or as set forth in the other paragraphs of this Section) or any of
the other Loan Documents to be in Dollars shall also include the equivalent of
such amount in any currency other than Dollars, such equivalent amount to be
determined at the rate of exchange quoted by the Reuters World Currency Page for
the applicable currency at 12:00 noon (New York City time) on such day (or, in
the event such rate does not appear on any Reuters World Currency Page, by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and Borrower, or, in the
absence of such agreement, such rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 12:00 noon (New York City time) on such date for the
purchase of Dollars for delivery two (2) Business Days later). Notwithstanding
the foregoing, (i) for purposes of determining compliance with Article VII with
respect to any amount of Indebtedness, Investment, Disposition or Restricted
Payment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness, Investment, Disposition or Restricted Payment is
incurred or made; provided that for the

 

-45-



--------------------------------------------------------------------------------

avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness, Investment, Disposition or Restricted Payment may be incurred
or made at any time under such Sections and (ii) for the avoidance of doubt, the
Exchange Rate shall be used for purposes of calculating the amount of any Loans,
interest or fees payable hereunder rather than the rates described in the
immediately preceding sentence.

(c) For purposes of determining Consolidated Total Indebtedness as of any date
or Consolidated EBITDA for any Test Period, any amount in a currency other than
Dollars will be converted to Dollars in a manner using the same weighted average
exchange rates used in preparing the financial statements of the Borrower for
such Test Period.

ARTICLE II

The Commitments and Borrowings

Section 2.01 The Loans.

(a) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make (or cause its
Applicable Lending Office to make) loans denominated in US Dollars (each such
loan, a “Revolving Credit Loan”) from time to time, on any Business Day after
the Closing Date until the Maturity Date with respect to the Revolving Credit
Facility (provided that each Revolving Credit Lender agrees to make the Initial
Revolving Borrowing, at the request of the Borrower, on the Closing Date), in an
aggregate principal amount not to exceed at any time outstanding the amount of
such Lender’s Revolving Credit Commitment; provided that, after giving effect to
any such Revolving Credit Borrowing, the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender shall not exceed such Lender’s Revolving
Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Revolving Credit Loans denominated in US Dollars shall
be Eurocurrency Rate Loans unless required to be converted to Base Rate Loans,
as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each conversion of Base Rate Loans to
Eurocurrency Rate Loans, and each continuation of Eurocurrency Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent. Each
such notice must be received by the Administrative Agent (i) not later than
noon, New York City time, three (3) Business Days prior to the requested date of
any Borrowing of Eurocurrency Rate Loans or any conversion to or continuation of
Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans to Base
Rate Loans, and (ii) not later than 1:00 p.m., New York City time, one
(1) Business Day prior to the requested date of any Borrowing of Base Rate
Loans. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of less than $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether a Revolving Credit Borrowing, a conversion of
Revolving Credit Loans from one Type to another or a continuation of
Eurocurrency Rate Loans is requested, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the currency and principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans
denominated in Dollars, are to be converted and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or

 

-46-



--------------------------------------------------------------------------------

continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. For the avoidance of doubt, the
Borrower and Lenders acknowledge and agree that any conversion or continuation
of an existing Loan shall be deemed to be a continuation of that Loan with a
converted interest rate methodology and not a new Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Lender shall make (or cause
its Applicable Lending Office to make) the amount of its Loan available to the
Administrative Agent in immediately available funds in Dollars according to the
relevant Committed Loan Notice, at the Administrative Agent’s Office on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Borrowing, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in Dollars according
to the relevant Committed Loan Notice, either by (i) crediting the account of
the Borrower on the books of the Administrative Agent with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans denominated in Dollars may be converted to or continued as Eurocurrency
Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the LIBOR
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.

(e) Anything in subsection (a) to (d) above to the contrary notwithstanding,
after giving effect to all Revolving Credit Borrowings and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
(10) Interest Periods in effect for Revolving Credit Borrowings.

Section 2.03 [Reserved].

Section 2.04 [Reserved].

Section 2.05 Prepayments.

(a) Optional Prepayments.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 12:00 noon, New York City time, (1) two
(2) Business Days prior to any date of prepayment of Eurocurrency Rate

 

-47-



--------------------------------------------------------------------------------

Loans and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment
of Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof; and (C) any prepayment of Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000, in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the currency, Type(s) of Loans to be prepaid and,
if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Pro Rata Share of such prepayment). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be applied to the Loans and
installments thereof as directed by the Borrower and shall be paid to the
Lenders in accordance with their respective Pro Rata Shares. At the Borrower’s
election in connection with any prepayment pursuant to this Section 2.05, such
prepayment shall not be applied to any Revolving Credit Loan of a Defaulting
Lender and shall be allocated ratably among the relevant non-Defaulting Lenders.

(ii) [Reserved].

(iii) Notwithstanding anything to the contrary contained in this Agreement, a
notice of optional prepayment may state that such notice is conditional upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice of prepayment may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.

Section 2.06 Termination or Reduction of Commitments.

(a) The Borrower may, upon written notice to the Administrative Agent, terminate
the unused Commitments of any Loans, or from time to time permanently reduce the
unused Commitments of any Loans; provided that (i) any such notice shall be
received by the Administrative Agent three (3) Business Days prior to the date
of termination or reduction and (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $100,000 in excess
thereof. Notwithstanding the foregoing, a notice of optional prepayment may
state that such notice is conditional upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of some other identifiable event or condition, in
which case such notice of prepayment may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof.

(b) Mandatory. The Revolving Credit Commitments shall terminate on the Maturity
Date. Notwithstanding the foregoing, in the event that (i) the outstanding
aggregate principal amount of the Senior Notes is equal to or less than
$100,000,000 or (ii) any Refinancing Indebtedness is Incurred in respect of the
Senior Notes, the Revolving Credit Commitments shall terminate automatically.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
unused Commitments of any Loans under this Section 2.06. Upon any reduction of
unused Commitments of any Loans, the Commitment of each Lender of such Loans
shall be reduced by such Lender’s Pro Rata Share of the

 

-48-



--------------------------------------------------------------------------------

amount by which such Commitments are reduced (other than the termination of the
Commitment of any Lender as provided in Section 3.07). All Commitment Fees
accrued until the effective date of any termination of the Revolving Credit
Commitments shall be paid on the effective date of such termination.

Section 2.07 Repayment of Loans.

(a) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Lenders on the Maturity Date for the Revolving
Credit Facility the aggregate principal amount of all of its Revolving Credit
Loans outstanding on such date.

(b) [Reserved].

(c) Currency. Notwithstanding anything to the contrary contained herein, the
Borrower shall repay each Loan in the currency in which it was advanced and in
an amount equal to the Dollar Equivalent of the original principal amount of
such Loan, plus any reasonable foreign exchange costs, fees or expenses incurred
by any Lender, acting through the Administrative Agent, if any, in respect of
the conversion of such amount into Dollars.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBOR Rate for such Interest
Period plus the Applicable Rate; and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to (x) with respect to
past due principal of any Loan, the rate of interest otherwise applicable to
such Loan plus 2.00% per annum and (y) with respect to any other past due
amount, the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand; provided that no amount shall be
payable pursuant to this Section 2.08(b) to a Revolving Credit Lender that is a
Defaulting Lender so long as such Revolving Credit Lender shall be a Defaulting
Lender; provided further that no amounts shall accrue pursuant to this
Section 2.08(b) on any overdue amount or other amount payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) The amount of interest due and payable to each Lender shall be determined by
the Administrative Agent. Interest shall be paid to each Lender by the
Administrative Agent, in accordance with Section 2.12.

(e) Notwithstanding anything to the contrary contained herein, (i) the Borrower
shall pay interest under this Section 2.08 in the currency in which the Loan
relating to such interest payment was advanced, (ii) interest with respect to
any Loan shall be calculated based on the Dollar Equivalent of the original
principal amount of such Loan, and (iii) each payment of interest shall be in an
amount equal to the Dollar Equivalent of the amount of such interest payment
calculated in accordance with this Section 2.08, plus any reasonable foreign
exchange costs, fees or expenses incurred by any Lender, acting through

 

-49-



--------------------------------------------------------------------------------

the Administrative Agent, if any, in respect of the conversion of such amount
into Dollars; provided that the Administrative Agent’s failure to give the
notice specified in this Section 2.08(e) shall not relieve the Borrower of its
obligation to pay interest hereunder.

Section 2.09 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each (i) Revolving Credit Lender in accordance with its Pro Rata
Share, the Commitment Fee on the actual daily amount by which the aggregate
Revolving Credit Commitment exceeds the Outstanding Amount of Revolving Credit
Loans; provided that any Commitment Fee accrued with respect to any of the
Revolving Credit Commitments of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such Commitment Fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided further that no
Commitment Fee shall accrue on any of the Revolving Credit Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
Commitment Fees shall accrue at all times from the Closing Date until the
Maturity Date for the Revolving Credit Facility, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date for the Revolving Credit Facility. The
Commitment Fee shall be calculated quarterly in arrears.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

Section 2.10 Computation of Interest and Fees. All computations of fees and
interest for Base Rate Loans shall be made on the basis of a year of three
hundred sixty-five (365) days or three hundred sixty-six (366) days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a three hundred and sixty (360) day year and
actual days elapsed. Interest shall accrue on each Loan for the day on which
such Loan is made, and shall not accrue on such Loan, or any portion thereof,
for the day on which such Loan or such portion is paid; provided that any such
Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. For the purposes of the
Interest Act (Canada), (i) whenever any interest or fees under this Agreement or
any other Loan Document is calculated using a rate based on a year of 360 days,
the rate determined pursuant to such calculation, when expressed as an annual
rate, is equivalent to (x) the applicable rate, (y) multiplied by the actual
number of days in the calendar year in which the period for which such interest
is payable (or compounded) ends, and (z) divided by 360, (ii) the principle of
deemed reinvestment of interest does not apply to any interest calculation under
this Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.

Section 2.11 Evidence of Indebtedness.

(a) The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by

 

-50-



--------------------------------------------------------------------------------

the Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) [Reserved].

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Section 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office and in immediately available funds not later than 3:00 p.m. (New York
City time) on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Applicable Lending Office. All payments received by the
Administrative Agent after 3:00 p.m., New York City time, shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans, to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

 

-51-



--------------------------------------------------------------------------------

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at in the case of any such amount denominated in Dollars, the Federal Funds
Effective Rate; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to in the case of any such amount denominated
in Dollars, the Federal Funds Effective Rate. When such Lender makes payment to
the Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the

 

-52-



--------------------------------------------------------------------------------

manner in which such funds are to be applied, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the Outstanding Amount of all
Loans outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

Section 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans or
such participations, as the case may be, pro rata with each of them; provided
that (x) if all or any portion of such excess payment is thereafter recovered
from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (y) the provisions of this paragraph shall not be construed
to apply to (A) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement, (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant or (C) any disproportionate payment
obtained by a Lender of any Loans as a result of the extension by Lenders of the
maturity date or expiration date of some but not all Loans or Revolving Credit
Commitments of those Loans or any increase in the Applicable Rate in respect of
Loans of Lenders that have consented to any such extension. The Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.14 [Reserved].

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments by any Loan
Party to or for the account of any Agent or any Lender under any Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding the Excluded Taxes
(all such non-excluded taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and liabilities being hereinafter
referred to

 

-53-



--------------------------------------------------------------------------------

as “Taxes”). If the Borrower, any Guarantor or another applicable withholding
agent shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to any Agent or any Lender, (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions have been made (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower, such Guarantor or the applicable
withholding agent shall make such deductions, (iii) the applicable withholding
agent shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Laws, and (iv) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), the
Borrower, such Guarantor or the applicable withholding agent shall furnish to
such Agent or Lender (as the case may be) the original or a facsimile copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent. If the Borrower, any Guarantor or an
applicable withholding agent fails to pay any Taxes when due to the appropriate
Governmental Authority or fails to remit to any Agent or any Lender the required
receipts or other required documentary evidence, the Borrower shall indemnify
such Agent and such Lender for any Taxes that may become payable by such Agent
or such Lender arising out of such failure.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property or intangible taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document excluding, in
each case, such amounts that result from an Assignment and Assumption, transfer
or assignment to or designation of a new Applicable Lending Office or other
office for receiving payments under any Loan Document, except to the extent that
any such change is requested in writing by the Borrower (all such non-excluded
taxes described in this Section 3.01(b) being hereinafter referred to as “Other
Taxes”).

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable by such Agent or such Lender and (ii) any reasonable
expenses arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Such Agent or Lender, as the case may be, will,
at the Borrower’s request, (A) provide the Borrower with a written statement
thereof setting forth in reasonable detail the basis and calculation of such
amounts or (B) have the amount of such Taxes or Other Taxes verified by an
independent accountant. Payment under this Section 3.01(c) shall be made within
ten (10) days after the date such Lender or such Agent makes a demand therefor.

(d) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by any Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund as soon as
practicable after it is determined that such refund pertains to Taxes or Other
Taxes (but only to the extent of indemnity payments made, or additional amounts
paid, by the applicable Loan Party under this Section 3.01 with respect to the
Taxes or Other Taxes giving rise to such refund plus any interest included in
such refund by the relevant Governmental Authority attributable thereto) to the
applicable Loan Party, net of all reasonable out-of-pocket expenses (including
taxes) of the Lender or Agent, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the applicable Loan Party, upon the request of the
Lender or Agent, as the case may be, agrees promptly to return the amounts
refunded to the applicable Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority, excluding any penalties
and interest resulting from an unreasonable delay on the part of the Lender or
Agent to

 

-54-



--------------------------------------------------------------------------------

respond to the relevant Governmental Authority after receiving notice from such
Governmental Authority that such refund is required to be returned) to the
applicable Lender or Agent in the event such party is required to repay such
refund to the relevant Governmental Authority. Such Lender or Agent, as the case
may be, shall, at the applicable Loan Party’s request, provide the applicable
Loan Party with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender or Agent may delete any information therein
that such Lender or Agent deems confidential). Nothing herein contained shall
interfere with the right of a Lender or Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.

(e) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to designate another Applicable Lending Office for
any Loan affected by such event; provided that such efforts are made on terms
that, in the judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.01(e) shall
affect or postpone any of the Obligations of the Loan Parties or the rights of
such Lender pursuant to Section 3.01(a) or (c).

(f) Each Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
any payments under this Agreement or any other Loan Document shall (i) deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation and (ii) complete any procedural
formalities, in each case, that are prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation or complete such procedural formalities.

Section 3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the LIBOR Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Applicable Lending Office if such designation will avoid the need
for any such notice and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.

 

-55-



--------------------------------------------------------------------------------

(b) If any provision of this Agreement or any of the other Loan Documents would
obligate the Borrower to make any payment of interest with respect to any of the
Revolving Credit Exposure or other amount payable to the Administrative Agent or
any Revolving Credit Lender in an amount or calculated at a rate which would be
prohibited by any Law then, notwithstanding such provision, such amount or rates
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
any applicable law or so result in a receipt by the Administrative Agent or such
Revolving Credit Lender of interest with respect to its Revolving Credit
Exposure at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows:

(i) first, by reducing the amount or rates of interest required to be paid to
the Administrative Agent or the affected Revolving Credit Lender under
Section 2.08; and

(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Administrative Agent or the affected Revolving Credit
Lender which would constitute interest with respect to the Revolving Credit
Exposure for purposes of any applicable law.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) adequate and reasonable
means do not exist for determining the LIBOR Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan or (b) the LIBOR Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan or that Dollar deposits, as applicable, are not being offered to banks
in the London or European, as applicable, interbank eurodollar market for the
applicable amount and the Interest Period of such Eurocurrency Loan the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans in the relevant currency shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans, in the amount specified therein.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
Change in Law or a change in the interpretation of any Law, in each case after
the Closing Date, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any Loan (other than a Base Rate Loan) or issuing or participating
in Letters of Credit, or a reduction in the amount received or receivable by
such Lender in connection with any of the foregoing (excluding for purposes of
this Section 3.04(a) any such increased costs or reduction in amount resulting
from (i) Taxes or Other Taxes covered by Section 3.01, (ii) the imposition of,
or any change in the rate of, any taxes imposed on or measured by net income
(including branch profits) and franchise (and similar) taxes imposed in lieu of
net income taxes payable by such Lender, or (iii) reserve requirements
contemplated by Section 3.04(c), then from time to time within fifteen (15) days
after demand by such Lender setting forth in reasonable detail such increased
costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.

 

-56-



--------------------------------------------------------------------------------

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Applicable Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(d) Subject to Section 3.06(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Applicable Lending Office for any Loan affected by such
event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Applicable Lending Office(s)
to suffer no material economic, legal or regulatory disadvantage; provided
further that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b) or (c).

Section 3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(i) any continuation conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(ii) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

-57-



--------------------------------------------------------------------------------

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the LIBOR Rate (with respect to any Eurocurrency Rate
Loan denominated in Dollars) for such Loan by a matching deposit or other
borrowing in the London or European, as applicable, interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Borrower shall not be required
to compensate such Lender for any amount incurred more than one hundred and
eighty (180) days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. If
any Lender requests compensation by the Borrower under Section 3.04, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurocurrency
Rate Loans from one Interest Period to another, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise
to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01,
Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise to the
conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be

 

-58-



--------------------------------------------------------------------------------

automatically converted to Eurocurrency Rate Loans, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.

Section 3.07 Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or Section 3.04 as a result of any condition described
in such Sections or any Lender ceases to make Eurocurrency Rate Loans as a
result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Borrower may, on ten (10) Business Days’ prior written notice
to the Administrative Agent and such Lender, replace such Lender by requiring
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (or, with
respect to clause (iii) above, all of its rights and obligations with respect to
the Loans or Commitments that is the subject of the related consent, waiver or
amendment) to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans, and (ii) deliver Notes, if any,
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment, (B) all
obligations of the Borrower owing to the assigning Lender relating to the Loans
and participations so assigned shall be paid in full by the assignee Lender to
such assigning Lender concurrently with such assignment and assumption and
(C) upon such payment and, if so requested by the assignee Lender, the assignor
Lender shall deliver to the assignee Lender the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.

(c) [Reserved].

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to
the Loans and (iii) the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

Section 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

-59-



--------------------------------------------------------------------------------

ARTICLE IV

Conditions Precedent

Section 4.01 Conditions of Initial Borrowing. The obligation of each Lender to
make its initial Borrowing hereunder is subject to satisfaction of the following
conditions precedent except as otherwise agreed between the Borrower and the
Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party:

(i) executed counterparts of this Agreement from the Borrower and the Guaranty
from each of the Persons listed on Schedule 1;

(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least five (5) Business Days in advance of the Closing Date;

(iii) [Reserved];

(iv) such certificates (including a certificate substantially in the form of
Exhibit J) of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers and/or shareholders of each Loan Party as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

(v) an opinion from Kirkland & Ellis LLP, New York counsel to the Loan Parties,
substantially in the form of Exhibit H;

(vi) a certificate attesting to the Solvency of the Borrower and its
Subsidiaries (taken as a whole) on the Closing Date after giving effect to the
Transactions, from the chief financial officer of the Borrower; and

(vii) if applicable under the laws of the jurisdiction of incorporation or
organization of the relevant Loan Party, good standing certificates or
certificates of status (to the extent such concept exists in the relevant
jurisdiction) from the jurisdiction of incorporation, organization or formation
of each Loan Party.

(b) All fees and out-of-pocket expenses required to be paid hereunder and
invoiced at least 3 Business Days prior to the Closing Date shall have been paid
in full or will be paid on the Closing Date or out of the initial Borrowing.

(c) Prior to or substantially simultaneously with the initial Borrowing, (i) the
Equity Contribution shall have been consummated and (ii) the Acquisition shall
have been consummated in all material respects in accordance with the terms of
the Purchase Agreement as in effect on May 12, 2011, without giving effect to
any modifications, amendments, consents or waivers by the Borrower thereto that
are material and adverse to the Lenders or the Lead Arranger as reasonably
determined by the Lead Arranger, without the prior consent of the Lead Arranger
(such consent not to be unreasonably withheld, delayed or conditioned).

 

-60-



--------------------------------------------------------------------------------

(d) The Administrative Agent and the Lead Arranger shall have received all
documentation and other information about the Borrower and the Guarantors as has
been reasonably requested in writing at least 10 days prior to the Closing Date
by the Administrative Agent or the Lead Arranger that they reasonably determine
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.

Section 4.02 Conditions to All Borrowings. The obligation of each Lender to
honor any Request for Borrowing (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document (provided that in the case of
any initial Borrowings on the Closing Date, the representations contained in
Section 5.01(a), Section 5.01(b)(ii), Section 5.02(a), Section 5.12,
Section 5.15 and Section 5.16 are the only representations being made on the
Closing Date) shall be true and correct in all material respects on and as of
the date of such Borrowing; provided that to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(b) In the case of each Borrowing after the initial Borrowings, no Default shall
exist, or would result from such proposed Borrowing or from the application of
the proceeds therefrom.

(c) [Reserved.]

(d) [Reserved].

Each Request for Borrowing (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Borrowing.

Section 4.03 Closing Date. This Agreement shall become effective on the date
(the “Closing Date”) upon which the Administrative Agent shall have received
executed counterparts of this Agreement from each of the Persons listed on
Schedule 1 and each of the Lenders.

ARTICLE V

Representations and Warranties

Borrower represents and warrants to the Agents and the Lenders that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each other Restricted Subsidiary (a) is a Person duly incorporated,
organized or formed, and validly existing and, if applicable under the laws of
the jurisdiction of incorporation or organization of the Relevant Loan Party, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a

 

-61-



--------------------------------------------------------------------------------

party, (c) is duly qualified and, if applicable, in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause
(b)(i), (c), (d) or (e), to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) or any order, writ or decree referred to in
clause (b), to the extent that such conflict, breach, contravention or payment
or any order, writ or decree could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, except for (i) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (ii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws, general principles of equity and the making of
registrations, filings, stampings and/or notifications of the Loan Documents as
required under local law for the validity or enforceability thereof.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements fairly present in all material respects the
financial condition of the Borrower as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise disclosed to
the Administrative Agent prior to the Closing Date.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the

 

-62-



--------------------------------------------------------------------------------

implementation of changes in GAAP or the interpretation thereof, and that such
restatements will not result in a Default under the Loan Documents (including
any effect on any conditions required to be satisfied on the Closing Date) to
the extent that the restatements do not reveal any material omission,
misstatement or other material inaccuracy in the reported information from
actual results for any relevant prior period.

Section 5.06 Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any Restricted Subsidiary or against any of their properties or revenues that
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.07 Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good and defensible title in fee simple to, or valid leasehold
interests in, or easements or other limited property interests in, all real
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.08 Environmental Compliance.

(a) There are no pending or, to the knowledge of Borrower, threatened claims,
actions, suits, or proceedings by or against the Borrower or any Subsidiary
alleging potential liability or responsibility for violation of, or otherwise
relating to, any applicable Environmental Law that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) there are no and never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any other Subsidiary or, to its knowledge, on any
property formerly owned or operated by any Loan Party or any other Restricted
Subsidiary; (ii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any other Subsidiary;
and (iii) Hazardous Materials have not been released, discharged or disposed of
by any of the Loan Parties or any other Subsidiary at any location in a manner
which would give rise to liability under applicable Environmental Laws.

(c) The properties currently or formerly owned, leased or operated by the
Borrower and its Subsidiaries do not contain any Hazardous Materials in amounts
or concentrations which (i) constitute a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, applicable
Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(d) The Borrower or any of its Subsidiaries are not undertaking, or have not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site or location, either voluntarily or pursuant to the order
of any Governmental Authority or the requirements of any applicable
Environmental Law except for such investigation or assessment or remedial or
response action that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

-63-



--------------------------------------------------------------------------------

(e) All Hazardous Materials transported from any property currently or formerly
owned or operated by any Loan Party or any other Subsidiary for off-site
disposal have been disposed of in a manner not reasonably expected to result,
individually or in the aggregate, in a Material Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties nor any other
Subsidiary has contractually assumed any liability or obligation under or
relating to any applicable Environmental Law.

(g) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Loan Parties and each other
Subsidiary and their respective businesses, operations and properties are and
have been in compliance with all applicable Environmental Laws.

Section 5.09 Taxes. The Borrower and each Restricted Subsidiary have timely
filed all national, provincial, state, municipal, foreign and other material tax
returns and reports required to be filed, and have timely paid all federal,
provincial, state, municipal, foreign and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP and,
except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

Section 5.10 Compliance with ERISA.

(a) Except as set forth in Schedule 5.10(a) or as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code and other federal or state Laws.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 et seq. or 4243 of ERISA with respect to a Multiemployer
Plan; and (iii) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA, except,
with respect to each of the foregoing clauses of this Section 5.10, as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

Section 5.11 Subsidiaries; Equity Interests. As of the Closing Date, neither the
Borrower nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Borrower and the Material Subsidiaries have been validly
issued, are fully paid and nonassessable and all Equity Interests owned by the
Borrower or any other Loan Party are owned free and clear of all Liens except
any nonconsensual Lien that is permitted under Section 7.01. As of the Closing
Date, Schedule 5.11 (a) sets forth the name and jurisdiction of organization of
each Subsidiary and (b) sets forth the ownership interest of the Borrower and
any of their Subsidiaries in each of their Subsidiaries, including the
percentage of such ownership.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings will be used for any purpose that violates Regulation U.

 

-64-



--------------------------------------------------------------------------------

(b) None of the Borrower or any Loan Party is or is required to be registered as
an “investment company” under the Investment Company Act of 1940, as amended.

Section 5.13 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) on or before the
Closing Date when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that with respect to projected financial information and
pro forma financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

Section 5.14 Intellectual Property; Licenses, Etc. Each of the Loan Parties and
the other Restricted Subsidiaries own, license or possess the right to use, all
of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, to the knowledge of Borrower, without violation of the
rights of any Person, except to the extent such violations, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, no such IP Rights infringe upon any
rights held by any Person except for such infringements, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any such IP Rights, is pending or, to
the knowledge of the Borrower, threatened against any Loan Party or Subsidiary,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 5.15 Solvency. On the Closing Date after giving effect to the
Transactions, the Borrower, together with its Subsidiaries, on a consolidated
basis, is Solvent.

Section 5.16 Designation of Senior Debt. The Borrower shall, and shall cause its
Subsidiaries to, designate any of the Indebtedness under the Loan Documents as
“Designated Senior Indebtedness” (or any similar term) under the terms of any
Subordinated Indebtedness.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, the Borrower shall, and shall (except in the case of the covenants
set forth in Section 6.01, Section 6.02 and Section 6.03) cause each Restricted
Subsidiary to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance

 

-65-



--------------------------------------------------------------------------------

with GAAP, audited and accompanied by a report and opinion of an independent
registered public accounting firm of internationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event, within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Borrower (commencing with the first full fiscal quarter ended after the
Closing Date), a consolidated balance sheet of Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related (i) consolidated statements
of income or operations for such fiscal quarter and for the portion of the
fiscal year then ended and (ii) consolidated statements of cash flows for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of Borrower and its Subsidiaries
in accordance with GAAP (it being agreed that the financial statements provided
pursuant to this clause (b) shall not include non-cash items that are
customarily accounted for on an annual basis in accordance with GAAP or any
purchase accounting adjustments), subject only to normal year-end adjustments
and the absence of footnotes;

(c) as soon as available, the audited financial statements of the Borrower for
the fiscal year ending December 31, 2010; and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and (b) above the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Parent
and its Subsidiaries by furnishing (A) the applicable financial statements of
any direct or indirect parent of Parent that holds all of the Equity Interests
of the Borrower or (B) Borrower’s (or any direct or indirect parent thereof, as
applicable), Form 10-K or 10-Q (or the equivalent in another jurisdiction), as
applicable, filed with the SEC (or the equivalent in another jurisdiction);
provided that with respect to each of clauses (A) and (B), (i) to the extent
such information relates to a parent of the Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the Borrower (or such parent),
on the one hand, and the information relating to the Borrower and its Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion an
independent registered public accounting firm of internationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

 

-66-



--------------------------------------------------------------------------------

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor or is the equivalent thereof in another jurisdiction (other
than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8 or the equivalent) and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party or any of its Subsidiaries from any
Governmental Authority (other than in the ordinary course of business) that
could reasonably be expected to result in a Material Adverse Effect;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each accompanying Compliance Certificate, (x) a list of
Subsidiaries that identifies each Subsidiary as a Material Subsidiary or an
Immaterial Subsidiary as of the date of delivery of such Compliance Certificate
or a confirmation that there is no change in such information since the later of
the Closing Date or the date of the last such list and (y) such other
information required by the Compliance Certificate;

(e) no later than ninety (90) days following the first day of each fiscal year
of the Borrower, a budget for such fiscal year in form customarily prepared by
the Borrower; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) and (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which Borrower or the Company
posts such documents, or provides a link thereto on Borrower or the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding the foregoing, Borrower shall deliver originally executed
Compliance Certificates to the Administrative Agent (in addition to the
electronic copies pursuant to the foregoing). Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

Section 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto; and

 

-67-



--------------------------------------------------------------------------------

(b) any litigation or governmental proceeding (including without limitation
pursuant to any applicable Environmental Laws) pending against the Borrower or
any of the Subsidiaries that could reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect.

Section 6.04 Reserved.

Section 6.05 Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clauses (a) and (b), (i) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 7.04 or Section 7.05.

Section 6.06 Maintenance of Properties. Except if the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

Section 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

Section 6.08 Compliance with Laws. Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions, decrees and judgments applicable
to it or to its business or property (including without limitation Environmental
Laws, ERISA and the USA PATRIOT Act), except if the failure to comply therewith
could not, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.

Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the reasonable
expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided that excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrower’s expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of
Borrower at any time during normal business

 

-68-



--------------------------------------------------------------------------------

hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give Borrower the opportunity to participate in any discussions
with the Borrower’s independent public accountants. Notwithstanding anything to
the contrary in this Section 6.10, none of the Borrower or any Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.

Section 6.11 Covenant to Guarantee Obligations. At the Borrower’s expense, take
all action necessary or reasonably requested by the Administrative Agent to
ensure that the Guarantee Requirement continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect wholly-owned
Subsidiary (in each case, other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any Loan Party, the designation in accordance with Section 6.14
of any existing direct or indirect wholly-owned Subsidiary as a Restricted
Subsidiary, or any Immaterial Subsidiary becoming a Material Subsidiary:

(i) within thirty (30) days after such formation, acquisition, designation or
occurrence or such longer period as the Administrative Agent may agree in its
reasonable discretion.

(b) [Reserved].

(c) After the Closing Date, if (x) any Wholly Owned Subsidiary that is a
Restricted Subsidiary or (y) any non-Wholly Owned Subsidiary that is a
Restricted Subsidiary which has Guarantee Obligations in respect of any capital
markets debt securities of the Borrower or any Restricted Subsidiary, in either
case, other than a Guarantor, shall, in either case, have a Guarantee
Obligations in respect of any Indebtedness of the Borrower or any other
Guarantor then:

(i) within 30 days of the incurrence of such Guarantee Obligation, the Borrower
shall cause such Restricted Subsidiary to execute and deliver to the
Administrative Agent a supplemental document providing for a senior Guarantee by
such Restricted Subsidiary (unless such Restricted Subsidiary’s Guarantee
Obligations in respect of Indebtedness of the Borrower or any other Guarantor is
by its express terms subordinated in right of payment to the Loans or such
Restricted Subsidiary’s Guarantee) providing that such Restricted Subsidiary’s
Guarantee Obligation is subordinated in right of payment to such Guarantee
substantially to the same extent as such Indebtedness is subordinated to the
Loans or such Guarantor’s Guarantee; and

(ii) such Restricted Subsidiary shall waive and will not in any manner
whatsoever claim or take the benefit or advantage of any rights of
reimbursement, indemnity or subrogation or any other rights against the Borrower
or any other Restricted Subsidiary as a result of any payment by such Restricted
Subsidiary under its Guarantee Obligations until payment in full of the
Obligations under this Agreement;

provided that this Section 6.11(c) shall not be applicable to any Guarantee
Obligation of a Subsidiary that existed at the time such Person became a
Restricted Subsidiary and was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary. The Borrower may
elect, in its sole discretion, to cause any Subsidiary that is not otherwise
required

 

-69-



--------------------------------------------------------------------------------

to be a Guarantor to become a Guarantor, in which case, such Subsidiary shall
only be required to comply with the 30-day period described above.

Section 6.12 Use of Proceeds. Use the proceeds of any Borrowing, whether
directly or indirectly, in a manner consistent with the uses set forth in the
preliminary statements to this Agreement.

Section 6.13 [Reserved].

Section 6.14 Designation of Subsidiaries.

(a) Subject to Section 6.14(b) below, the board of directors of the Borrower may
at any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the sum of (i) the net book value of the Loan Parties’ equity interest in
such Subsidiary plus (ii) the excess over book value of the fair market value of
any internally developed intellectual property of such Subsidiary the fair
market value and the net book value of Borrower’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

(b) The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless:

(i) no Default or Event of Default exists or would result therefrom; and

(ii) in the case of clause (x) only, (A) the Subsidiary to be so designated does
not (directly, or indirectly through its Subsidiaries) own any Equity Interests
or Indebtedness of, or own or hold any Lien on any property of, the Borrower or
any Restricted Subsidiary, and (B) neither the Borrower nor any Restricted
Subsidiary shall at any time be directly or indirectly liable for any
Indebtedness that provides that the holder thereof may (with the passage of time
or notice or both) declare a default thereon or cause the payment thereof to be
accelerated or payable prior to its stated maturity upon the occurrence of a
default with respect to any Indebtedness, Lien or other obligation of any
Unrestricted Subsidiary (including any right to take enforcement action against
such Unrestricted Subsidiary).

Section 6.15 Payment of Taxes. The Borrower will pay and discharge, and will
cause each of the Restricted Subsidiaries to pay and discharge, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, may reasonably be expected
to become a lien or charge upon any properties of the Borrower or any of the
Restricted Subsidiaries not otherwise permitted under this Agreement; provided
that neither the Borrower nor any of the Restricted Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP or which would not
reasonably be expected to constitute a Material Adverse Effect.

Section 6.16 Post-Closing Obligations. The Borrower shall cause to be delivered
to the Administrative Agent, on or prior to the earlier of (a) twenty
(20) Business Days after the execution of this Agreement or (b) the date of the
initial Borrowing, the opinion of Reed Smith LLP, special Pennsylvania counsel
to the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent.

 

-70-



--------------------------------------------------------------------------------

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, the Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly:

Section 7.01 Liens. Create, incur, assume or permit to exist any Lien (other
than Permitted Liens) upon any of its property or assets (including Capital
Stock of a Restricted Subsidiary of the Borrower), whether owned on the Closing
Date or acquired after that date, which Lien secures any Indebtedness (such
Lien, the “Initial Lien”), without effectively providing that the Loans
hereunder shall be secured equally and ratably with (or prior to in the case of
Subordinated Indebtedness) the obligations so secured for so long as such
obligations are so secured. Any Lien created for the benefit of the Secured
Parties pursuant to the preceding sentence shall provide by its terms that such
Lien shall be automatically and unconditionally released and discharged upon the
release and discharge of the Initial Lien.

Section 7.02 [RESERVED]

Section 7.03 Indebtedness. Incur any Indebtedness (including Acquired
Indebtedness); provided, however, that the Borrower and any of the Restricted
Subsidiaries may Incur Indebtedness if on the date of such Incurrence and after
giving pro forma effect thereto (including pro forma application of the proceeds
thereof), the Fixed Charge Coverage Ratio for the Borrower and its Restricted
Subsidiaries is greater than 2.50 to 1.00.

Notwithstanding anything contained herein to the contrary, the Borrower and any
Restricted Subsidiary may Incur the following Indebtedness:

(a) Indebtedness Incurred pursuant to any Credit Facility (including this
Agreement and letters of credit or bankers’ acceptances issued or created under
any Credit Facility), and any Refinancing Indebtedness in respect thereof and
Guarantees in respect of such Indebtedness in a maximum aggregate principal
amount at any time outstanding not exceed (i) $125,000,000, plus
(ii) $75,000,000, plus (iii) in the case of any refinancing of any Indebtedness
permitted under this clause or any portion thereof, the aggregate amount of
fees, underwriting discounts, premiums and other costs and expenses Incurred in
connection with such refinancing;

(b)(i) Guarantee Obligations of the Borrower or any Restricted Subsidiary of
Indebtedness of the Borrower or any Guarantor so long as the Incurrence of such
Indebtedness is permitted under the terms hereof or (ii) without limiting the
covenants set forth in Section 7.01, Indebtedness arising by reason of any Lien
granted by or applicable to such Person securing Indebtedness of the Borrower or
any Restricted Subsidiary so long as the Incurrence of such Indebtedness and the
granting of such Liens are permitted under the terms of this Agreement;

(c) Indebtedness of the Borrower owing to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owing to and held by the Borrower or
any Restricted Subsidiary; provided, however, that (i) any subsequent issuance
or transfer of Capital Stock or any other event which results in any such
Indebtedness being beneficially held by a Person other than the Borrower or a
Restricted Subsidiary of the Borrower; and (ii) any sale or other transfer of
any such Indebtedness to a Person other than the Borrower or a Restricted
Subsidiary of the Borrower, in each case shall be deemed

 

-71-



--------------------------------------------------------------------------------

to constitute an Incurrence of such Indebtedness by the Borrower or such
Restricted Subsidiary, as the case may be;

(d) Indebtedness represented by (i) the Senior Notes, including any Guarantee
Obligations in respect thereof, (ii) Refinancing Indebtedness Incurred in
respect of any Indebtedness described in this clause or clauses (e), (g), or
(k) of this Section or Incurred pursuant to the first paragraph of this
Section 7.03, (iii) Management Advances, and (iv) any Indebtedness (other than
Indebtedness described in clauses (a), (c), or (d)(i)) outstanding on the date
hereof;

(e) Indebtedness of (x) the Borrower or a Restricted Subsidiary Incurred or
issued to finance an acquisition or (y) Persons that are acquired by the
Borrower or any Restricted Subsidiary or merged into or consolidated with the
Borrower or a Restricted Subsidiary in accordance with the terms of this
Agreement; provided that after giving effect to such acquisition, merger or
consolidation, either (i) the Borrower would be permitted to Incur at least
$1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio
test set forth in the first paragraph of this Section 7.03; or (ii) the Fixed
Charge Coverage Ratio of the Borrower and the Restricted Subsidiary would not be
lower than immediately prior to such acquisition, merger or consolidation;

(f) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk, exchange
rate risk or commodity pricing risk (as determined in good faith by the Board of
Directors or senior management of the Borrower);

(g) Indebtedness represented by Capitalized Lease Obligations or Purchase Money
Obligations, and in each case any Refinancing Indebtedness in respect thereof,
in an aggregate outstanding principal amount which, when taken together with the
principal amount of all other Indebtedness Incurred pursuant to this clause and
then outstanding, does not exceed the greater of (i) $75,000,000 and (ii) 3.75%
of Total Assets at the time of Incurrence;

(h) Indebtedness in respect of (i) workers’ compensation claims, self-insurance
obligations, performance, indemnity, surety, judgment, appeal, advance payment,
customs, value added or other tax or other guarantees or other similar bonds,
instruments or obligations and completion guarantees and warranties provided by
the Borrower or a Restricted Subsidiary or relating to liabilities, obligations
or guarantees Incurred in the ordinary course of business, (ii) letters of
credit, bankers’ acceptances, guarantees or other similar instruments or
obligations issued or relating to liabilities or obligations Incurred in the
ordinary course of business, (iii) the financing of insurance premiums in the
ordinary course of business and (iv) any customary Cash Management Services,
cash pooling or netting or setting off arrangements in the ordinary course of
business;

(i) Indebtedness arising from agreements providing for guarantees,
indemnification, obligations in respect of earn-outs or other adjustments of
purchase price or, in each case, similar obligations, in each case, Incurred or
assumed in connection with the acquisition or disposition of any business or
assets or Person or any Capital Stock of a Subsidiary (other than Guarantee
Obligations in respect of Indebtedness Incurred by any Person acquiring or
disposing of such business or assets or such Subsidiary for the purpose of
financing such acquisition or disposition); provided that the maximum liability
of the Borrower and its Restricted Subsidiaries in respect of all such
Indebtedness shall at no time exceed the gross proceeds, including the fair
market value of non-cash proceeds (measured at the time received and without
giving effect to any subsequent changes in value), actually received by the
Borrower and its Restricted Subsidiaries in connection with such disposition;

(j)(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

 

-72-



--------------------------------------------------------------------------------

provided, however, that such Indebtedness is extinguished within five
(5) Business Days of Incurrence; (ii) Customer deposits and advance payments
received in the ordinary course of business from customers for goods or services
purchased in the ordinary course of business; (iii) Indebtedness owed on a
short-term basis of no longer than 30 days to banks and other financial
institutions Incurred in the ordinary course of business of the Borrower and its
Restricted Subsidiaries with such banks or financial institutions that arises in
connection with ordinary banking arrangements to manage cash balances of the
Borrower and its Restricted Subsidiaries; and (iv) Indebtedness Incurred by a
Restricted Subsidiary in connection with bankers acceptances, discounted bills
of exchange or the discounting or factoring of receivables for credit management
purposes, in each case Incurred or undertaken in the ordinary course of business
on arm’s length commercial terms on a recourse basis;

(k) Indebtedness in an aggregate outstanding principal amount which, when taken
together with any Refinancing Indebtedness in respect thereof and the principal
amount of all other Indebtedness Incurred pursuant to this clause (k) and then
outstanding, will not exceed $35,000,000;

(l) Indebtedness in an aggregate outstanding principal amount which, when taken
together with any Refinancing Indebtedness in respect thereof and the principal
amount of all other Indebtedness Incurred pursuant to this clause and then
outstanding, will not exceed 100% of the Net Cash Proceeds received by the
Borrower from the issuance or sale (other than to a Restricted Subsidiary) of
its Capital Stock (other than Disqualified Stock, Designated Preferred Stock or
an Excluded Contribution) or otherwise contributed to the equity (other than
through the issuance of Disqualified Stock, Designated Preferred Stock or an
Excluded Contribution) of the Borrower, in each case, subsequent to the Closing
Date; provided, however, that (i) any such Net Cash Proceeds that are so
received or contributed shall be excluded for purposes of making Restricted
Payments under Section 7.06(a), (b), (c) or (d) and clauses (a), (b), (d) and
(f) of the definition of “Permitted Payment” to the extent the Borrower and its
Restricted Subsidiaries Incur Indebtedness in reliance thereon and (ii) any Net
Cash Proceeds that are so received or contributed shall be excluded for purposes
of Incurring Indebtedness pursuant to this clause to the extent the Borrower or
any of its Restricted Subsidiaries makes a Restricted Payment pursuant to
Section 7.06(a), (b), (c) or (d) and clauses (a), (b), (d) and (f) of the
definition of “Permitted Payment” in reliance thereon;

(m) Indebtedness consisting of promissory notes issued by the Borrower or any of
its Subsidiaries to any current or former employee, director or consultant of
the Borrower, any of its Subsidiaries or any of its Parents (or permitted
transferees, assigns, estates, or heirs of such employee, director or
consultant), to finance the purchase or redemption of Capital Stock of the
Borrower or any of its Parents permitted by Section 7.06; and

(n) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case Incurred in the
ordinary course of business.

Notwithstanding any contained herein a Restricted Subsidiary that is not a
Guarantor may not Incur Indebtedness (other than Indebtedness Incurred pursuant
to the foregoing clause (a)(i) and any Refinancing Indebtedness in respect of
Consolidated Priority Debt) if, after giving pro forma effect thereto, the
Consolidated Priority Debt Leverage Ratio at the time of Incurrence would be
greater than 1.50 to 1.0.

For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section:

 

-73-



--------------------------------------------------------------------------------

(1) in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in this Section, the Borrower, in its sole
discretion, will classify, and may from time to time reclassify, such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in the foregoing clauses (a) through (n) or the first paragraph of
this Section;

(2) all or any portion of any item of Indebtedness may later be classified as
having been Incurred pursuant to any type of Indebtedness described in the first
and second paragraphs of this covenant so long as such Indebtedness is permitted
to be Incurred pursuant to such provision at the time of reclassification;

(3) all Indebtedness outstanding on the Closing Date under the Packing Credit
Facility and this Agreement shall be deemed initially Incurred on the Closing
Date under clause (a)(i) of this Section;

(4) Guarantee Obligations or obligations in respect of letters of credit,
bankers’ acceptances or other similar instruments relating to, or Liens
securing, Indebtedness that is otherwise included in the determination of a
particular amount of Indebtedness shall not be included;

(5) if obligations in respect of letters of credit, bankers’ acceptances or
other similar instruments are Incurred pursuant to this Agreement and are being
treated as Incurred pursuant to clauses (a), (k) or (l) of this Section or the
first paragraph above and the letters of credit, bankers’ acceptances or other
similar instruments relate to other Indebtedness, then such other Indebtedness
shall not be included;

(6) the principal amount of any Disqualified Stock of the Borrower or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary, will be
equal to the greater of the maximum mandatory redemption or repurchase price
(not including, in either case, any redemption or repurchase premium) or the
liquidation preference thereof;

(7) Indebtedness permitted by this covenant need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
covenant permitting such Indebtedness; and

(8) the amount of Indebtedness issued at a price that is less than the principal
amount thereof will be equal to the amount of the liability in respect thereof
determined on the basis of GAAP.

Accrual of interest, accrual of dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, the payment of interest in
the form of additional Indebtedness, the payment of dividends in the form of
additional shares of Preferred Stock or Disqualified Stock or the
reclassification of commitments or obligations not treated as Indebtedness due
to a change in GAAP, will not be deemed to be an Incurrence of Indebtedness for
purposes of the covenant described under this Section. The amount of any
Indebtedness outstanding as of any date shall be (x) the accreted value thereof
in the case of any Indebtedness issued with original issue discount and (y) the
principal amount, or liquidation preference thereof, in the case of any other
Indebtedness.

If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary, any
Indebtedness of such Subsidiary shall be deemed to be Incurred by a Restricted
Subsidiary of the Borrower as of such date (and, if such Indebtedness is not
permitted to be Incurred as of such date under this Section, the Borrower shall
be in breach of the covenant contained in this Section 7.03). Notwithstanding
any other provision in this Section 7.03, the maximum amount of Indebtedness
that the Borrower or a Restricted Subsidiary may Incur pursuant to this Section
shall not be deemed to be exceeded solely as a result of fluctuations in the
exchange rate of currencies. The principal amount of any Indebtedness Incurred
to refinance other

 

-74-



--------------------------------------------------------------------------------

Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such Refinancing Indebtedness is denominated that is
in effect on the date of such refinancing. The Borrower will not, and will not
permit any Guarantor to, directly or indirectly, Incur any Indebtedness
(including Acquired Indebtedness) that is subordinated or junior in right of
payment to any Indebtedness of the Borrower or such Guarantor, as the case may
be, unless such Indebtedness is expressly subordinated in right of payment to
the Loans or such Guarantor’s Guarantee Obligations to the extent and in the
same manner as such Indebtedness is subordinated to other Indebtedness of the
Borrower or such Guarantor, as the case may be, provided that for purposes of
this Agreement, (1) unsecured Indebtedness shall not be treated as subordinated
or junior to Secured Indebtedness merely because it is unsecured and (2) senior
Indebtedness shall not be treated as subordinated or junior to any other senior
Indebtedness merely because it has a junior priority with respect to the same
collateral or is secured by different collateral.

Section 7.04 Fundamental Changes. Consolidate with or merge with or into, or
sell, convey, assign, lease, transfer or otherwise Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
unless:

 

  (a) With regards to the Borrower,

(i) the resulting, surviving or transferee Person (the “Successor Borrower”)
will be a Person organized and existing under the laws of the United States of
America, any State of the United States or the District of Columbia and the
Successor Borrower (if not the Borrower) will expressly assume, by an assumption
agreement, executed and delivered to the Administrative Agent, in form
reasonably satisfactory to the Administrative Agent, all the obligations of the
Borrower hereunder;

(ii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Borrower or any
Subsidiary of the Successor Borrower as a result of such transaction as having
been Incurred by the Successor Borrower or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;

(iii) immediately after giving effect to such transaction, either (x) the
Successor Borrower would be able to Incur at least an additional $1.00 of
Indebtedness pursuant to Section 7.03 or (y) the Fixed Charge Coverage Ratio
would not be lower than it was immediately prior to giving effect to such
transaction; and

(iv) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an opinion in form and substance reasonably satisfactory to the
Administrative Agent, each to the effect that such consolidation, merger or
transfer complies with this Agreement.

For purposes of this Section 7.04(a), the sale, lease, conveyance, assignment,
transfer, or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Borrower, which properties and assets,
if held by the Borrower instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Borrower on a consolidated
basis, shall be deemed to be the transfer of all or substantially all of the
properties and assets of the Borrower.

 

-75-



--------------------------------------------------------------------------------

The Successor Borrower will succeed to, and be substituted for, and may exercise
every right and power of, the Borrower hereunder but in the case of a lease of
all or substantially all its assets, the predecessor company will not be
released from its obligations under this Agreement.

Notwithstanding the foregoing clauses (ii) and (iii) (which do not apply to
transactions referred to in this sentence), (a) any Restricted Subsidiary of the
Borrower may consolidate or otherwise combine with, merge into or transfer all
or part of its properties and assets to the Borrower and (b) any Restricted
Subsidiary may consolidate or otherwise combine with, merge into or transfer all
or part of its properties and assets to any other Restricted Subsidiary.
Notwithstanding the preceding clauses (ii) and (iii) (which do not apply to the
transactions referred to in this sentence), the Borrower may consolidate or
otherwise combine with or merge into an Affiliate incorporated or organized for
the purpose of changing the legal domicile of the Borrower, reincorporating the
Borrower in another jurisdiction, or changing the legal form of the Borrower so
long as the amount of Indebtedness is not increased thereby. The foregoing
provisions (other than the requirements of the foregoing clause (ii)) shall not
apply to the formation or organization of a new Subsidiary as a Restricted
Subsidiary of the Borrower.

 

  (b) With regards to the Guarantors,

(i) the other Person is the Borrower or any Restricted Subsidiary that is a
Guarantor or becomes a Guarantor concurrently with the transaction; or

(ii)(x) either (1) a Guarantor is the continuing Person or (2) the resulting,
surviving or transferee Person expressly assumes all of the obligations of the
Guarantor hereunder; and (y) immediately after giving effect to the transaction,
no Default has occurred and is continuing; or

(iii) the transaction constitutes a sale or other disposition (including by way
of consolidation or merger) of the Guarantor or the sale or disposition of all
or substantially all the assets of the Guarantor (in each case other than to the
Borrower or a Restricted Subsidiary) otherwise permitted by this Agreement.

Section 7.05 Dispositions. Make any Disposition unless:

(a) the Borrower or any Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) at least equal to
the fair market value (such fair market value to be determined on the date of
contractually agreeing to such Disposition), in each case, as determined in good
faith by the Board of Directors of the Borrower, of the shares and assets
subject to such Disposition (including, for the avoidance of doubt, if such
Disposition is a Permitted Asset Swap);

(b) in any such Disposition, or series of related Dispositions (except to the
extent the Disposition is a Permitted Asset Swap), at least 75% of the
consideration from such Disposition (including by way of relief from, or by any
other Person assuming responsibility for, any liabilities, contingent or
otherwise) received by the Borrower or any Restricted Subsidiary, as the case
may be, is in the form of cash or Cash Equivalents;

(c) an amount equal to 100% of the Net Available Cash from such Disposition is
applied by the Borrower and the Restricted Subsidiaries (i) to prepay, repay or
purchase any Indebtedness of a Non-Guarantor or Secured Indebtedness (in each
case, other than Indebtedness owed to the Borrower or any Restricted Subsidiary)
within 365 days from the later of (x) the date of such Disposition and (y) the
receipt of such Net Available Cash; provided, however, that, in connection with
any prepayment, repayment or purchase of Indebtedness pursuant to this clause
(i), the Borrower or such Restricted

 

-76-



--------------------------------------------------------------------------------

Subsidiary will retire such Indebtedness and will cause the related commitment
(if any) to be reduced in an amount equal to the principal amount so prepaid,
repaid or purchased; or (ii) to prepay, repay or purchase Pari Passu
Indebtedness at a price of no more than 100% of the principal amount of such
Pari Passu Indebtedness plus accrued and unpaid interest to the date of such
prepayment, repayment or purchase; provided, however, that any such reinvestment
in Additional Assets made pursuant to a definitive binding agreement or a
commitment approved by the Board of Directors of the Borrower that is executed
or approved within such time will satisfy this requirement, so long as such
investment is consummated within 180 days of such 365th day; provided that,
pending the final application of any such Net Available Cash in accordance with
clause (i) or clause (ii) above, the Borrower and its Restricted Subsidiaries
may temporarily reduce Indebtedness or otherwise use such Net Available Cash in
any manner not prohibited by this Agreement; and

(d) with respect to any Disposition of property or assets from a Loan Party or
iGate Global Solutions Limited to a Non-Guarantor, the amount received in
respect of such Disposition is equal to the fair market value on the date of the
Disposition of the assets or property to such Non-Guarantor.

For the purposes of Section 7.05(b), the following will be deemed to be cash:
(1) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Borrower or a Restricted Subsidiary (other than
Subordinated Indebtedness of the Borrower or a Guarantor) and the release of the
Borrower or such Restricted Subsidiary from all liability on such Indebtedness
or other liability in connection with such Disposition; (2) securities, notes or
other obligations received by the Borrower or any Restricted Subsidiary of the
Borrower from the transferee that are converted by the Borrower or such
Restricted Subsidiary into cash or Cash Equivalents within 180 days following
the closing of such Disposition; (3) Indebtedness (other than Subordinated
Indebtedness) of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Disposition, to the extent that the Borrower and
each other Restricted Subsidiary are released from any Guarantee Obligations in
respect of payment of such Indebtedness in connection with such Disposition;
(4) consideration consisting of Indebtedness of the Borrower (other than
Subordinated Indebtedness) received after the Closing Date from Persons who are
not the Borrower or any Restricted Subsidiary; and (5) any Designated Non-Cash
Consideration received by the Borrower or any Restricted Subsidiary in such
Dispositions having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this covenant that
is at that time outstanding, not to exceed the greater of $25,000,000 and 1.25%
of Total Assets (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).

For the avoidance of doubt, the Borrower shall not be permitted to purchase any
Senior Notes pursuant to this Section 7.05. In addition, notwithstanding
anything to the contrary in this Agreement, the Borrower shall not, and shall
not permit any of its Subsidiaries to, sell, transfer, convey or otherwise
dispose of any Equity Interests in Patni Computers Systems Limited unless, after
giving effect thereto, the Borrower owns, directly or indirectly, not less than
51% of the Equity Interests thereof, unless otherwise consented to by the
Lenders in accordance with Section 10.01.

Section 7.06 Restricted Payments. (a) Declare or pay any dividend or make any
distribution on or in respect of the Borrower’s or any Restricted Subsidiary’s
Capital Stock (including any payment in connection with any merger or
consolidation involving the Borrower or any of its Restricted Subsidiaries)
except (i) dividends or distributions payable in Capital Stock of the Borrower
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock of the Borrower and (ii) dividends or distributions
payable to the Borrower or a Restricted Subsidiary (and, in the case of any such
Restricted Subsidiary making such dividend or distribution, to holders of its
Capital Stock other than the Borrower or another Restricted Subsidiary on no
more than a pro rata basis); (b) purchase, redeem, retire or otherwise acquire
for value any Capital Stock of the Borrower or any Parent of the Borrower held
by

 

-77-



--------------------------------------------------------------------------------

Persons other than the Borrower or a Restricted Subsidiary of the Borrower;
(c) purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Indebtedness (other than (x) any such purchase,
repurchase, redemption, defeasance or other acquisition or retirement or in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case, due within one year of the date of purchase,
repurchase, redemption, defeasance or other acquisition or retirement and
(y) any Indebtedness Incurred pursuant to Section 7.03(c)); or (d) make any
Restricted Investment (any such dividend, distribution, purchase, redemption,
repurchase, defeasance, other acquisition, retirement or Restricted Investment
referred to in clauses (a) through (d) are referred to herein as a “Restricted
Payment”), if at the time the Borrower or such Restricted Subsidiary makes such
Restricted Payment:

(1) a Default shall have occurred and be continuing (or would result immediately
thereafter therefrom);

(2) the Borrower is not able to Incur an additional $1.00 of Indebtedness
pursuant to Section 7.03 after giving effect, on a pro forma basis, to such
Restricted Payment; or

(3) the aggregate amount of such Restricted Payment and all other Restricted
Payments made subsequent to the Closing Date (and not returned or rescinded)
(including Permitted Payments permitted pursuant to clauses (a), (f), (i) and
(j) in the definition of “Permitted Payments”) would exceed the sum of (without
duplication) (i) 50% of Consolidated Net Income for the period (treated as one
accounting period) from the first day of the first fiscal quarter commencing
after January 1, 2011 to the end of the most recent fiscal quarter ending prior
to the date of such Restricted Payment for which internal consolidated financial
statements of the Borrower are available (or, in the case such Consolidated Net
Income is a deficit, minus 100% of such deficit); (ii) 100% of the aggregate Net
Cash Proceeds, and the fair market value of property or assets or marketable
securities, received by the Borrower from the issue or sale of its Capital Stock
(other than Disqualified Stock or Designated Preferred Stock) subsequent to the
Closing Date or otherwise contributed to the equity (other than through the
issuance of Disqualified Stock or Designated Preferred Stock) of the Borrower
subsequent to the Closing Date (other than (x) Net Cash Proceeds or property or
assets or marketable securities received from an issuance or sale of such
Capital Stock to a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or any Subsidiary of the Borrower for the
benefit of its employees to the extent funded by the Borrower or any Restricted
Subsidiary, (y) Net Cash Proceeds or property or assets or marketable securities
to the extent that any Restricted Payment has been made from such proceeds in
reliance on clause (f) of the definition of “Permitted Payment” and (z) Excluded
Contributions); (iii) 100% of the aggregate Net Cash Proceeds, and the fair
market value, as determined in good faith by the Board of Directors of the
Borrower, of property or assets or marketable securities, received by the
Borrower or any Restricted Subsidiary from the issuance or sale (other than to
the Borrower or a Restricted Subsidiary of the Borrower or an employee stock
ownership plan or trust established by the Borrower or any Subsidiary of the
Borrower for the benefit of their employees to the extent funded by the Borrower
or any Restricted Subsidiary) by the Borrower or any Restricted Subsidiary
subsequent to the Closing Date of any Indebtedness, Disqualified Stock or
Designated Preferred Stock that has been converted into or exchanged for Capital
Stock of the Borrower (other than Disqualified Stock or Designated Preferred
Stock) plus the amount of any cash, and the fair market value of property or
assets or marketable securities (other than the securities so converted or
exchanged), received by the Borrower or any Restricted Subsidiary upon such
conversion or exchange; (iv) 100% of the aggregate amount received in cash and
the fair market value, as determined in good faith by the Board of Directors of
the Borrower, of marketable securities or other property received by means of:
(a) the sale or other Disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Borrower or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees,

 

-78-



--------------------------------------------------------------------------------

which constitute Restricted Investments by the Borrower or its Restricted
Subsidiaries (other than in each case to the extent such Restricted Investment
was made pursuant to clauses (j) and (o) in the definition of “Permitted
Payments” or (b) a dividend from an Unrestricted Subsidiary; and (v) in the case
of the re-designation of an Unrestricted Subsidiary as a Restricted Subsidiary
or the merger or consolidation of an Unrestricted Subsidiary into the Issuer or
a Restricted Subsidiary or the transfer of all or substantially all of the
assets of an Unrestricted Subsidiary to the Issuer or a Restricted Subsidiary,
the fair market value of the Investment in such Unrestricted Subsidiary (or the
assets transferred), as determined in good faith by the Board of Directors of
the Borrower at the time of the re-designation of such Unrestricted Subsidiary
as a Restricted Subsidiary or at the time of such merger or consolidation or
transfer of assets (after taking into consideration any Indebtedness associated
with the Unrestricted Subsidiary so designated or merged or consolidated or
Indebtedness associated with the assets so transferred), other than to the
extent of the amount of the Investment in such Unrestricted Subsidiary made by
the Issuer or a Restricted Subsidiary pursuant to clauses (j) and (o) in the
definition of “Permitted Payments” or to the extent of the amount of the
Investment that constituted a Permitted Investment.

Notwithstanding anything contained herein to the contrary, the foregoing
provisions will not prohibit any Permitted Payments. The amount of all
Restricted Payments (other than cash) shall be the fair market value on the date
of such Restricted Payment of the asset(s) or securities proposed to be paid,
transferred or issued by the Borrower or such Restricted Subsidiary, as the case
may be, pursuant to such Restricted Payment. The fair market value of any cash
Restricted Payment shall be its face amount, and the fair market value of any
non-cash Restricted Payment, property or assets other than cash shall be
determined conclusively by the Board of Directors of the Borrower acting in good
faith.

Section  7.07 [RESERVED].

Section 7.08 Transactions with Affiliates. Enter into or conduct any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower (an “Affiliate
Transaction”) involving aggregate value in excess of $10,000,000 unless:

(a) the terms of such Affiliate Transaction taken as a whole are not materially
less favorable to the Borrower or such Restricted Subsidiary, as the case may
be, than those that could be obtained in a comparable transaction at the time of
such transaction or the execution of the agreement providing for such
transaction in arm’s length dealings with a Person who is not such an Affiliate;
and

(b) in the event such Affiliate Transaction involves an aggregate value in
excess of $25,000,000, the terms of such transaction have been approved by a
majority of the members of the Board of Directors.

Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in Section 7.08(b) if such Affiliate Transaction is approved by a majority
of the Disinterested Directors, if any. The provisions of this Section 7.08
shall not apply to:

(1) any Restricted Payment permitted to be made pursuant to Section 7.06 or any
Permitted Investment (other than clauses (1)(b) and (2) of the definition
thereof);

(2) any issuance or sale of Capital Stock, options, other equity-related
interests or other securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, or entering into, or
maintenance of, any employment, consulting, collective bargaining or benefit
plan, program, agreement or arrangement, related trust or other similar
agreement and other compensation arrangements, options, warrants or other rights
to purchase Capital Stock of the Borrower, any Restricted Subsidiary or any
Parent, restricted stock plans, long-term incentive plans, stock appreciation
rights plans,

 

-79-



--------------------------------------------------------------------------------

participation plans or similar employee benefits or consultants’ plans
(including valuation, health, insurance, deferred compensation, severance,
retirement, savings or similar plans, programs or arrangements) or indemnities
provided on behalf of officers, employees, directors or consultants approved by
the Board of Directors of the Borrower, in each case in the ordinary course of
business;

(3) any Management Advances and any waiver or transaction with respect thereto;

(4) any transaction between or among the Borrower and any Restricted Subsidiary
(or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among Restricted Subsidiaries;

(5) the entry into and performance of obligations of the Borrower or any of its
Restricted Subsidiaries under the terms of any transaction arising out of, and
any payments pursuant to or for purposes of funding, any agreement or instrument
in effect as of or on the Closing Date, as these agreements and instruments may
be amended, modified, supplemented, extended, renewed or refinanced from time to
time in accordance with the other terms of this Section or to the extent not
more disadvantageous to the Lenders in any material respect;

(6) any customary transaction with a Securitization Subsidiary effected as part
of a Qualified Securitization Financing;

(7) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, in each case in the ordinary course of business, which are
fair to the Borrower or the relevant Restricted Subsidiary in the reasonable
determination of the Board of Directors or the senior management of the Borrower
or the relevant Restricted Subsidiary, or are on terms no less favorable than
those that could reasonably have been obtained at such time from an unaffiliated
party;

(8) any transaction between or among the Borrower or any Restricted Subsidiary
and any Affiliate of the Borrower or an Associate or similar entity that would
constitute an Affiliate Transaction solely because the Borrower or a Restricted
Subsidiary owns an equity interest in or otherwise controls such Affiliate,
Associate or similar entity; provided that such transaction would not otherwise
be prohibited by this Agreement;

(9) issuances or sales of Capital Stock (other than Disqualified Stock or
Designated Preferred Stock) of the Borrower or options, warrants or other rights
to acquire such Capital Stock and the granting of registration and other
customary rights in connection therewith or any contribution to capital of the
Borrower or any Restricted Subsidiary (other than Disqualified Stock, Designated
Preferred Stock or Excluded Contributions);

(10) without duplication in respect of payments made pursuant to clause (11) of
this Section, (a) payments by the Borrower or any Restricted Subsidiary to any
Permitted Holder (whether directly or indirectly) of annual customary
management, consulting, monitoring or advisory fees and related expenses and
(b) customary payments by the Borrower or any Restricted Subsidiary to any
Permitted Holder (whether directly or indirectly) for financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including in connection with acquisitions or divestitures,
which payments are approved by a majority of the Board of Directors in good
faith; provided, however, that such payments, pursuant to this clause (10) do
not exceed $2,500,000 per calendar year;

 

-80-



--------------------------------------------------------------------------------

(11) payment to any Permitted Holder of all reasonable out of pocket expenses
Incurred by such Permitted Holder in connection with its direct or indirect
investment in the Borrower and their Subsidiaries;

(12) the Transactions and the payment of all fees and expenses related to the
Transactions;

(13) transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of Section 7.08(a);

(14) the existence of, or the performance by the Borrower or any Restricted
Subsidiaries of its obligations under the terms of, any equity holders agreement
(including any registration rights agreement or purchase agreements related
thereto) to which it is party as of the Closing Date and any similar agreement
that it may enter into thereafter; provided, however, that the existence of, or
the performance by the Borrower or any Restricted Subsidiary of its obligations
under any future amendment to the equity holders’ agreement or under any similar
agreement entered into after the Closing Date will only be permitted under this
clause to the extent that the terms of any such amendment or new agreement are
not otherwise disadvantageous to the Lenders in any material respects; and

(15) any purchases by the Borrower’s Affiliates of Indebtedness or Disqualified
Stock of the Borrower or any of its Restricted Subsidiaries the majority of
which Indebtedness or Disqualified Stock is purchased by Persons who are not the
Borrower’s Affiliates; provided that such purchases by the Borrower’s Affiliates
are on the same terms as such purchases by such Persons who are not the
Borrower’s Affiliates.

Section 7.09 Limitation on Restrictions on Distributions from Restricted
Subsidiaries. Create or otherwise cause or permit to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to (a) pay dividends or make any other distributions in
cash or otherwise on its Capital Stock or pay any Indebtedness or other
obligations owed to the Borrower or any Restricted Subsidiary; (b) make any
loans or advances to the Borrower or any Restricted Subsidiary; or (c) sell,
lease or transfer any of its property or assets to the Borrower or any
Restricted Subsidiary; provided that (x) the priority of any Preferred Stock in
receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on common stock and (y) the subordination
of (including the application of any standstill requirements to) loans or
advances made to the Borrower or any Restricted Subsidiary to other Indebtedness
Incurred by the Borrower or any Restricted Subsidiary shall not be deemed to
constitute such an encumbrance or restriction.

Notwithstanding anything contained herein, the following shall not be prohibited
by this Section 7.09:

(1) any encumbrance or restriction pursuant to (a) any Credit Facility or the
documents governing the Senior Notes or (b) any other agreement or instrument,
in each case, in effect at or entered into on the Closing Date;

(2) any encumbrance or restriction pursuant to an agreement or instrument of a
Person or relating to any Capital Stock or Indebtedness of a Person, entered
into on or before the date on which such Person was acquired by or merged,
consolidated or otherwise combined with or into the Borrower or any Restricted
Subsidiary, or was designated as a Restricted Subsidiary or on which such
agreement or instrument is assumed by the Borrower or any Restricted Subsidiary
in connection with an acquisition of assets (other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any

 

-81-



--------------------------------------------------------------------------------

portion of the funds utilized to consummate, the transaction or series of
related transactions pursuant to which such Person became a Restricted
Subsidiary or was acquired by the Borrower or was merged, consolidated or
otherwise combined with or into the Borrower or any Restricted Subsidiary or
entered into in contemplation of or in connection with such transaction) and
outstanding on such date; provided that, for the purposes of this clause, if
another Person is the Successor Borrower, any Subsidiary thereof or agreement or
instrument of such Person or any such Subsidiary shall be deemed acquired or
assumed by the Borrower or any Restricted Subsidiary when such Person becomes
the Successor Borrower;

(3) any encumbrance or restriction (a) that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract, or the assignment or transfer of any lease,
license or other contract; (b) contained in mortgages, pledges, charges or other
security agreements permitted under this Agreement or securing Indebtedness of
the Borrower or a Restricted Subsidiary permitted under this Agreement to the
extent such encumbrances or restrictions restrict the transfer of the property
or assets subject to such mortgages, pledges, charges or other security
agreements; or (c) pursuant to customary provisions restricting dispositions of
real property interests set forth in any reciprocal easement agreements of the
Borrower or any Restricted Subsidiary;

(4) any encumbrance or restriction pursuant to Purchase Money Obligations and
Capitalized Lease Obligations permitted under this Agreement, in each case, that
impose encumbrances or restrictions on the property so acquired or any
encumbrance;

(5) any encumbrance or restriction with respect to a Restricted Subsidiary (or
any of its property or assets) imposed pursuant to an agreement entered into for
the direct or indirect sale or disposition to a Person of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary (or the property
or assets that are subject to such restriction) pending the closing of such sale
or disposition;

(6) customary provisions in leases, licenses, joint venture agreements and other
similar agreements and instruments entered into in the ordinary course of
business;

(7) encumbrances or restrictions arising or existing by reason of applicable law
or any applicable rule, regulation or order, or required by any regulatory
authority;

(8) any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(9) any encumbrance or restriction pursuant to Hedging Obligations;

(10) restrictions created in connection with any Qualified Securitization
Financing that, in the good faith determination of the Borrower, are necessary
or advisable to effect such Securitization Facility and that apply to such
Securitization Subsidiary;

(11) any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be Incurred subsequent to
the Closing Date pursuant to Section 7.03 if the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially less favorable to the Lenders than (a) the encumbrances and
restrictions contained in this Agreement, together with the security documents
associated therewith as in effect on the Closing Date or (b) in comparable
financings (as determined in good faith by the Borrower) and where, in the case
of clause (b), either (i) the Borrower determines at the time of issuance of
such Indebtedness that such encumbrances or restrictions will not adversely
affect, in any material respect, the Borrower’s ability to

 

-82-



--------------------------------------------------------------------------------

make principal or interest payments on the Indebtedness, including the Senior
Notes, or (ii) such encumbrance or restriction applies only during the
continuance of a default in respect of a payment or financial maintenance
covenant relating to such Indebtedness;

(12) any encumbrance or restriction existing by reason of any lien permitted
under Section 7.01; or

(13) any encumbrance or restriction pursuant to an agreement or instrument
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
refinances, an agreement or instrument referred to in clauses (1) or (2) of this
paragraph or this clause (an “Initial Agreement”) or contained in any amendment,
supplement or other modification to an agreement referred to in clauses (1) or
(2) of this paragraph or this clause (13); provided, however, that the
encumbrances and restrictions with respect to such Restricted Subsidiary
contained in any such agreement or instrument are no less favorable in any
material respect to the Lenders taken as a whole than the encumbrances and
restrictions contained in the Initial Agreement or Initial Agreements to which
such refinancing or amendment, supplement or other modification relates (as
determined in good faith by the Borrower).

ARTICLE VIII

Events of Default and Remedies

Section 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (m) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower, the Company or any Restricted Subsidiary
fails to perform or observe any term, covenant or agreement contained in any of
Section 6.03(a) or Section 6.05 (solely with respect to the Borrower),
Section 6.12, Section 6.14 or Article VII (other than Section 7.08); or

(c) Other Defaults. The Borrower, the Company or any Restricted Subsidiary fails
to perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
receipt by Borrower of written notice thereof by the Administrative Agent or the
Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made unless the circumstances giving rise
to the foregoing are capable of being remedied and such representation,
warranty, certification or statement of fact is corrected within thirty
(30) days after receipt by Borrower of written notice thereof by the
Administrative Agent or the Required Lenders; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any

 

-83-



--------------------------------------------------------------------------------

Indebtedness (other than Indebtedness hereunder) having an aggregate principal
amount of not less than the Threshold Amount, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness, or any other
event occurs (other than, with respect to Indebtedness consisting of Swap
Contracts, termination events or equivalent events, pursuant to the terms of
such Swap Contracts), the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, all such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem all such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided further that such failure is unremedied and is not waived
by the holders of such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary (or
group of Restricted Subsidiaries that together would constitute a Material
Subsidiary) institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver, compulsory manager or
similar officer in any jurisdiction for it or for all or any material part of
its property; or any receiver, interim receiver, receiver and manager, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver, compulsory manager or similar officer in any jurisdiction is appointed
without the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days; or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower, the Company or any
Material Subsidiary (or any group of Restricted Subsidiaries that together would
constitute a Material Subsidiary) becomes unable to, admits in writing its
inability to or fails generally to pay its debts in excess of the Threshold
Amount as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property, taken as a whole, of the Borrower, the Company or the
Restricted Subsidiaries and such judgment or order shall not have been
satisfied, vacated or fully bonded within sixty (60) days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or ERISA Affiliate under Title IV of ERISA in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a

 

-84-



--------------------------------------------------------------------------------

Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, (iii) any Loan Party or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of the Loan Parties and the ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or (iv) a termination, withdrawal or noncompliance with
applicable law or plan terms or termination, withdrawal or other event similar
to an ERISA Event occurs with respect to a Foreign Plan that could reasonably be
expected to result in a Material Adverse Effect; or

(j) [Reserved].; or

(k) Change of Control. There occurs any Change of Control; or

(l) [Reserved].

Section 8.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) [Reserved].

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Section 8.01(f)
or (g) with respect to the Borrower, the obligation of each Lender to make Loans
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Immaterial Subsidiary affected by
any event or circumstances referred to in any such clause unless the Billings of
such Immaterial Subsidiary together with the Billings of all other Immaterial
Subsidiaries affected by such event or circumstance referred to in such clause,
shall exceed 5% of the aggregate Billings for the most recently completed Test
Period of Borrower and the Restricted Subsidiaries.

 

-85-



--------------------------------------------------------------------------------

Section 8.04 Application of Funds. If the circumstances described in
Section 2.12(g) have occurred, or after the exercise of remedies provided for in
Section 8.02, including in any bankruptcy or insolvency proceeding, any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest), ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal, or face amounts of the Loans, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

Administrative Agent and Other Agents

Section 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

-86-



--------------------------------------------------------------------------------

(b) [RESERVED].

(c) [Reserved].

Section 9.02 [Reserved].

Section 9.03 Delegation of Duties. The Agents may execute any of its duties
under this Agreement or any other Loan Document by or through Affiliates,
agents, employees or attorneys-in-fact, such sub-agents as shall be deemed
necessary by the Agents, and shall be entitled to advice of counsel, both
internal and external, and other consultants or experts concerning all matters
pertaining to such duties. The Agents shall not be responsible for the
negligence or misconduct of any agent or sub-agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

Section 9.04 Liability of Agents. No Agent-Related Person shall (a) be liable to
any Lender for any action taken or omitted to be taken by any of them under or
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

Section 9.05 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

-87-



--------------------------------------------------------------------------------

Section 9.06 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

Section 9.07 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and its Subsidiaries, and all applicable bank or other regulatory Laws relating
to the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrower and the other Loan Parties
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

Section 9.08 Indemnification of Agents and Expense Reimbursement. Whether or not
the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting from such Agent-Related
Person’s own gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction; provided that no action taken in
accordance with the directions of the Required Lenders (or such other number or
percentage of the Lenders as shall be required by the Loan Documents) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 9.08. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.08 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether

 

-88-



--------------------------------------------------------------------------------

through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower, provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto, if any. The undertaking in this Section 9.08 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

Section 9.09 Agents in Their Individual Capacities. DBS and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though DBS were not the Administrative Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, DBS or its Affiliates may receive
information regarding any Loan Party or any Affiliate of a Loan Party (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, DBS shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent.

Section 9.10 Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and Borrower.
If the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
appointment of a successor agent shall require the consent of Borrower at all
times other than during the existence of an Event of Default under
Section 8.01(f) or (g) (which consent of Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the Closing
Date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and Borrower, a successor agent
from among the Lenders. Upon the acceptance of its appointment as successor
agent hereunder, the Person acting as such successor agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Section 10.04 and Section 10.05 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Agreement. If no successor agent has accepted appointment as the
Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such instruments or notices, as may be necessary or desirable,
or as the Required Lenders may reasonably request, in order to otherwise ensure
that the Guarantee Requirement is satisfied, the Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents.

Section 9.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise

 

-89-



--------------------------------------------------------------------------------

and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.09 and Section 10.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Section 2.09 and Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.12 Guaranty Matters. The Lenders irrevocably agree:

(a) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder; and

(b) if any Subsidiary Guarantor shall cease to be a Material Subsidiary (as
certified in writing by a Responsible Officer), such Subsidiary shall be
automatically released from its obligations under any Guaranty.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.12. In each
case as specified in this Section 9.12, the Administrative Agent will promptly
(and each Lender irrevocably authorizes the Administrative Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section  9.12.

Section 9.13 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges

 

-90-



--------------------------------------------------------------------------------

that it has not relied, and will not rely, on any of the Lenders or other
Persons so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.

Section 9.14 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) [Reserved].

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

Section 9.15 Withholding Tax.

(a) To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equal to any applicable
withholding tax. If any Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from any amount paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered or was not properly executed, or because such Lender
failed to notify the Administrative Agent of a change in circumstances that
rendered the exemption from, or reduction of, withholding tax ineffective), such
Lender shall indemnify and hold harmless the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting or expanding the obligation of the Borrower to do so) for
all amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties, additions to tax or interest thereto,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such tax was correctly or legally imposed
or asserted by the relevant Government Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.

(b) Each Lender hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Section 9.15. The agreements in this Section 9.15 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Facility and
the repayment, satisfaction or

 

-91-



--------------------------------------------------------------------------------

discharge of all Obligations. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender any refund of Taxes withheld or deducted from funds
paid for the account of such Lender.

ARTICLE X

Miscellaneous

Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or Section 2.08 without the written
consent of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (iii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.06(c) or Section 8.04 without the
written consent of each Lender affected thereby;

(e) [Reserved]; or

(f) release all or substantially all of the value of the Guarantees in any
transaction or series of related transactions, without the written consent of
each Lender; provided that any transaction permitted under Section 7.04 or
Section 7.05 shall not be subject to this clause (f) to the extent such
transaction does not result in the release of all or substantially all of the
Guarantees;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document and (ii) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent

 

-92-



--------------------------------------------------------------------------------

hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Credit Loans, and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, and related documents executed by Subsidiaries in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties (a copy of any notice sent the Borrower shall also be sent to
Borrower and the Company); and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a written notice to the Borrower
and the Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(b)), when delivered; provided that notices and other
communications to the Administrative Agent pursuant to Article II shall not be
effective until actually received by such Person during the person’s normal
business hours. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

 

-93-



--------------------------------------------------------------------------------

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in the absence of gross negligence or willful misconduct. All
telephonic notices to the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

(d) Notice to Other Loan Parties. The Borrower agrees that notices to be given
to any other Loan Party under this Agreement or any other Loan Document may be
given to the Borrower in accordance with the provisions of this Section 10.02
with the same effect as if given to such other Loan Party in accordance with the
terms hereunder or thereunder.

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 10.04 Attorney Costs and Expenses. The Borrower agree (a) if the Closing
Date occurs, to pay or reimburse the Administrative Agent and the Lead Arranger
for all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, syndication, execution, delivery and
administration of this Agreement and the other Loan Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
including all Attorney Costs of Shearman & Sterling LLP and one local and
foreign counsel in each relevant jurisdiction (to the extent consented to by the
Borrower (such consent not to be unreasonably withheld or delayed)), and (b) to
pay or reimburse the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all costs and expenses incurred in connection with any workout or
restructuring in respect of the Loans, all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of a single lead counsel to the
Administrative Agent and one local counsel in each relevant jurisdiction). The
foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

Section 10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, advisors, agents and other representatives of
the foregoing (collectively the “Indemnitees”) from and against any and all
losses,

 

-94-



--------------------------------------------------------------------------------

claims, damages, liabilities and reasonable and documented or invoiced
out-of-pocket fees and expenses (including reasonable Attorney Costs of one
counsel for all Indemnitees and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees (and, in the case of an actual or
perceived conflict of interest, where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnitee)) of any such Indemnitee in
any way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or the use or proposed use of the
proceeds therefrom, or (c) any actual or alleged presence or release of
Hazardous Materials on, at, under or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) (all the foregoing, collectively, the “Indemnified Liabilities”), in
all cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or of any of its affiliates, controlling
persons, directors, officers, employees, agents, advisors, or members of any of
the foregoing, (y) a material breach of the Loan Documents by such Indemnitee or
of any of its affiliates, controlling persons, directors, officers, employees,
agents, advisors, or members of any of the foregoing, or (z) disputes between
and among Indemnitees. No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, nor shall any Indemnitee or any Loan Party have any liability
for any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, partners, stockholders or creditors or an Indemnitee
or any other Person, whether or not any Indemnitee is otherwise a party thereto
and whether or not any of the transactions contemplated hereunder or under any
of the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within ten (10) Business Days after demand therefor;
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.05. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any

 

-95-



--------------------------------------------------------------------------------

amount so recovered from or repaid by any Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Effective Rate.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except as otherwise provided herein (including
without limitation as permitted under Section 7.04), the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee, (ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Revolving Credit Lender, an Affiliate of a Revolving Credit
Lender, an Approved Fund relating thereto; and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall be an integral multiple of $2,500,000 unless the
Borrower and the Administrative Agent otherwise consent or, if less, all of such
Lender’s remaining Loans and Commitments, provided that (1) no such consent of
the Borrower shall be required if an Event of Default under Section 8.01(a) or,
with respect to the Borrower only, Section 8.01(f) or (g), has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any documentation
required by Section 3.01(f).

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d) and receipt by the Administrative Agent from the
parties to each assignment of a

 

-96-



--------------------------------------------------------------------------------

processing and recordation fee of $3,500 (which may be waived by the
Administrative Agent in its sole discretion), from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 3.01, 3.04, 3.05, 10.04 and 10.05 with
respect to facts and circumstances occurring prior to the Closing Date of such
assignment). Upon request, and the surrender by the assigning Lender of its Note
(if any), the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e). For greater
certainty, any assignment by a Lender pursuant to this Section 10.07 shall not
in any way constitute or be deemed to constitute a novation, discharge,
recession, extinguishment or substitution of the existing Indebtedness and any
Indebtedness so assigned shall continue to be the same obligation and not a new
obligations.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans; provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 10.01(a), (b), (c), (e) or (f) that directly and adversely
affects such Participant. Subject to Section 10.07(f), the Borrower agrees that
each Participant shall be entitled to the benefits of Section 3.01 (subject to
the requirements of Section 3.01(e) and Section 3.01(f)), 3.04 and 3.05 (through
the applicable Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(b). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

 

-97-



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable and such liability shall remain
with the Granting Lender, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent, assign all or any portion of its right to receive payment
with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee Obligation or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) [Reserved].

(k) The Borrower shall cause any Loans assigned to it pursuant to this Agreement
to be cancelled to the extent permitted by applicable law and not giving rise to
adverse tax consequences the Borrower or the Subsidiaries. Notwithstanding
anything in this Agreement or any other Loan Document to the contrary, the
Borrower shall not have any rights to receive information required to be
delivered to the Lenders hereunder (including rights to participate in calls or
meetings with other Lenders), other than

 

-98-



--------------------------------------------------------------------------------

the right to receive notices of Borrowings, notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II.

Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(g) or Section 10.07(i),
counterparty to a Swap Contract, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08; (h) to any Governmental Authority or
examiner regulating any Lender; (i) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); or (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Borrowings. For the purposes of this
Section 10.08, “Information” means all information received from any Loan Party
or its Affiliates or its Affiliates’ directors, officers, employees, trustees,
investment advisors or agents, relating to the Borrower or any of their
subsidiaries or their business, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08, including, without
limitation, information delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default and upon the consent of the Administrative Agent (not to be unreasonably
limited or delayed), each Lender and its Affiliates is authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being waived by the Borrower (on its own behalf and on
behalf of each Loan Party and its Subsidiaries) to the fullest extent permitted
by applicable Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates, to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations then due and owing to such Lender and its
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be denominated in a currency different from that
of the applicable deposit or Indebtedness. Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

 

-99-



--------------------------------------------------------------------------------

Section 10.10 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

Section 10.11 Integration. This Agreement, together with the other Loan
Documents and the Fee Letter, comprises the complete and integrated agreement of
the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

Section 10.12 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

Section 10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.14 GOVERNING LAW.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. THE BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO

 

-100-



--------------------------------------------------------------------------------

THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY
LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

Section 10.15 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.15 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.16 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender that each such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

Section 10.17 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

Section 10.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any property of any such Loan Party, without the prior written
consent of the Administrative Agent. The provision of this Section 10.18 are for
the sole benefit of the Lenders and shall not afford any right to, or constitute
a defense available to, any Loan Party.

 

-101-



--------------------------------------------------------------------------------

Section 10.19 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-102-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

iGATE CORPORATION, as Borrower By:  

/s/ Sujit Sircar

  Name: Sujit Sircar   Title: CFO

 

S-1



--------------------------------------------------------------------------------

DBS BANK LTD., SINGAPORE,

as Administrative Agent

By:  

/s/ Probal Banerjee

  Name: Probal Banerjee   Title: Senior Vice President

 

S-2



--------------------------------------------------------------------------------

Administrative Agent’s Office, Certain Addresses for Notice

 

Annex-I-1